Exhibit 10.1

 

 

 

TERM LOAN AGREEMENT

 

Dated as of May 8, 2015

 

among

 

CIM COMMERCIAL TRUST CORPORATION,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF
CIM COMMERCIAL TRUST CORPORATION

FROM TIME TO TIME PARTY HERETO,
as Guarantors,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

WELLS FARGO SECURITIES, LLC

and
CAPITAL ONE, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners

 

CAPITAL ONE, NATIONAL ASSOCIATION

as Syndication Agent

 

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

and

 

THE LENDERS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 11.06

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

Article I.

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

38

1.03

Accounting Terms

 

39

1.04

Rounding

 

39

1.05

Times of Day; Rates

 

40

 

 

 

 

Article II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

40

 

 

 

 

2.01

Making of Term Loans

 

40

2.02

Term Borrowings, Conversions and Continuations

 

40

2.03

[Intentionally Omitted]

 

41

2.04

[Intentionally Omitted]

 

41

2.05

Prepayments

 

41

2.06

Termination or Reduction of Term Commitments

 

43

2.07

Repayment of Term Loans

 

43

2.08

Interest

 

43

2.09

Fees

 

43

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

44

2.11

Evidence of Debt

 

44

2.12

Payments Generally; Administrative Agent’s Clawback

 

45

2.13

Sharing of Payments by Lenders

 

47

2.14

[Intentionally Omitted]

 

47

2.15

[Intentionally Omitted]

 

47

2.16

[Intentionally Omitted]

 

47

2.17

Defaulting Lenders

 

48

 

 

 

 

Article III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

49

 

 

 

 

3.01

Taxes

 

49

3.02

Illegality

 

54

3.03

Inability to Determine Rates

 

54

3.04

Increased Costs; Reserves on LIBOR Loans

 

55

3.05

Compensation for Losses

 

57

3.06

Mitigation Obligations; Replacement of Lenders

 

57

3.07

Survival

 

58

 

 

 

 

Article IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

58

 

 

 

 

4.01

Conditions of Initial Term Borrowing

 

58

4.02

Conditions to all Term Borrowings

 

60

 

 

 

 

Article V.

REPRESENTATIONS AND WARRANTIES

 

61

 

 

 

 

5.01

Existence, Qualification and Power

 

61

5.02

Authorization; No Contravention

 

61

 

i

--------------------------------------------------------------------------------


 

5.03

Governmental Authorization; Other Consents

 

61

5.04

Binding Effect

 

62

5.05

Financial Statements; No Material Adverse Effect

 

62

5.06

Litigation

 

62

5.07

No Default

 

63

5.08

Ownership of Property

 

63

5.09

Environmental Compliance

 

63

5.10

Insurance

 

63

5.11

Taxes

 

63

5.12

ERISA Compliance

 

63

5.13

Subsidiaries; Equity Interests; Companies

 

64

5.14

Margin Regulations; Investment Company Act

 

64

5.15

Disclosure

 

65

5.16

Compliance with Laws

 

65

5.17

Taxpayer Identification Number

 

65

5.18

OFAC; Designated Jurisdictions

 

65

5.19

Solvency

 

66

5.20

REIT Status

 

66

5.21

Unencumbered Properties

 

66

5.22

Anti-Money Laundering Laws; Anti-Corruption Laws

 

66

 

 

 

 

Article VI.

AFFIRMATIVE COVENANTS

 

66

 

 

 

 

6.01

Financial Statements

 

66

6.02

Certificates; Other Information

 

67

6.03

Notices

 

69

6.04

Payment of Taxes

 

70

6.05

Preservation of Existence, Etc.

 

70

6.06

Maintenance of Properties

 

70

6.07

Maintenance of Insurance

 

70

6.08

Compliance with Laws

 

71

6.09

Books and Records

 

71

6.10

Inspection Rights

 

71

6.11

Use of Proceeds

 

71

6.12

Additional Unencumbered Properties and Guarantors

 

71

6.13

Compliance with Environmental Laws

 

72

6.14

Further Assurances

 

73

6.15

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

 

73

6.16

Anti-Corruption Laws

 

73

 

 

 

 

Article VII.

NEGATIVE COVENANTS

 

73

 

 

 

 

7.01

Liens

 

73

7.02

Investments

 

73

7.03

Indebtedness

 

74

7.04

Fundamental Changes; Dispositions

 

74

7.05

Minimum Property Condition

 

75

7.06

Restricted Payments

 

75

 

ii

--------------------------------------------------------------------------------


 

7.07

Change in Nature of Business

 

76

7.08

Transactions with Affiliates

 

76

7.09

Burdensome Agreements

 

76

7.10

Use of Proceeds

 

77

7.11

Financial Covenants

 

77

7.12

Accounting Changes

 

77

7.13

Amendments of Organization Documents

 

77

7.14

Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws

 

77

 

 

 

 

Article VIII.

EVENTS OF DEFAULT AND REMEDIES

 

78

 

 

 

 

8.01

Events of Default

 

78

8.02

Remedies Upon Event of Default

 

81

8.03

Application of Funds

 

81

 

 

 

 

Article IX.

ADMINISTRATIVE AGENT

 

82

 

 

 

 

9.01

Appointment and Authority

 

82

9.02

Rights as a Lender

 

82

9.03

Exculpatory Provisions

 

83

9.04

Reliance by Administrative Agent

 

84

9.05

Delegation of Duties

 

84

9.06

Resignation of Administrative Agent

 

84

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

85

9.08

No Other Duties, Etc.

 

86

9.09

Administrative Agent May File Proofs of Claim

 

86

9.10

Guaranty Matters

 

86

9.11

Lender Swap Agreements and Lender Cash Management Agreements

 

87

9.12

Approvals of Lenders

 

87

 

 

 

 

Article X.

CONTINUING GUARANTY

 

87

 

 

 

 

10.01

Guaranty

 

87

10.02

Rights of Lenders

 

88

10.03

Certain Waivers

 

88

10.04

Obligations Independent

 

89

10.05

Subrogation

 

89

10.06

Termination

 

89

10.07

Subordination

 

90

10.08

Stay of Acceleration

 

90

10.09

Condition of the Companies

 

90

10.10

Contribution

 

90

10.11

Keepwell

 

91

 

 

 

 

Article XI.

MISCELLANEOUS

 

92

 

 

 

 

11.01

Amendments, Etc.

 

92

11.02

Notices; Effectiveness; Electronic Communications

 

94

11.03

No Waiver; Cumulative Remedies; Enforcement

 

96

11.04

Expenses; Indemnity; Damage Waiver

 

97

11.05

Payments Set Aside

 

99

 

iii

--------------------------------------------------------------------------------


 

11.06

Successors and Assigns

 

99

11.07

Treatment of Certain Information; Confidentiality

 

103

11.08

Right of Setoff

 

105

11.09

Interest Rate Limitation

 

105

11.10

Counterparts; Effectiveness

 

105

11.11

Survival of Representations and Warranties

 

106

11.12

Severability

 

106

11.13

Replacement of Lenders

 

106

11.14

Governing Law; Jurisdiction; Etc.

 

107

11.15

Waiver of Jury Trial

 

108

11.16

No Advisory or Fiduciary Responsibility

 

108

11.17

Electronic Execution of Assignments and Certain Other Documents

 

109

11.18

USA PATRIOT Act

 

109

11.19

Release of Guarantors

 

109

11.20

ENTIRE AGREEMENT

 

111

 

 

 

 

SCHEDULES

 

 

 

1.01

Closing Date Unencumbered Properties

 

 

2.01

Commitments and Applicable Percentages

 

 

5.12(d)

Pension Plans

 

 

5.13

Subsidiaries; Jurisdiction of Incorporation/Organization

 

 

7.08

Affiliate Transactions

 

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

Form of

 

A

Term Loan Notice

B

[Intentionally Omitted]

C

Term Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Joinder Agreement

G

U.S. Tax Compliance Certificates

H

Solvency Certificate

I

Designation Notice

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of May 8, 2015, among CIM COMMERCIAL TRUST CORPORATION, a
Maryland corporation (the “Borrower”), CIM URBAN PARTNERS, L.P., a Delaware
limited partnership and certain subsidiaries of the Borrower from time to time
party hereto, as Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent.

 

The Borrower has requested that the Lenders provide a senior unsecured term loan
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Accepting Lenders” has the meaning specified in Section 11.01.

 

“Act” has the meaning specified in Section 11.18.

 

“Additional Obligations” means all obligations arising under Lender Swap
Agreements or Lender Cash Management Agreements.

 

“Adjusted Consolidated EBITDA” means, for a given Calculation Period,
Consolidated EBITDA for such Calculation Period, less the aggregate Capital
Expenditure Reserve for all Properties during such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affected Facility” has the meaning specified in Section 11.01.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Deficit Amount” has the meaning specified in Section 10.10.

 

--------------------------------------------------------------------------------


 

“Aggregate Excess Amount” has the meaning specified in Section 10.10.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Applicable Percentage” means, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by (a) during the Term Loan Availability Period, such Term Lender’s
unused portion of its Term Commitment, if any, plus the principal amount of such
Term Lender’s Term Loans at such time, and (b) thereafter, the principal amount
of such Term Lender’s Term Loans at such time.  If the commitment of each Lender
to make Term Loans has been terminated pursuant to Section 8.02 or if the Term
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the Term Facility shall be determined based on the Applicable
Percentage of such Lender in respect of the Term Facility most recently in
effect, giving effect to any subsequent assignments made in accordance with the
terms of this Agreement.  The initial Applicable Percentage of each Lender in
respect of the Term Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto.

 

“Applicable Rate” means, for any day, with respect to any LIBOR Loan and Base
Rate Loan, as the case may be:

 

(a)                                 until the Investment Grade Pricing Effective
Date, the applicable rate per annum set forth below, based upon the range into
which the Maximum Leverage Ratio then falls in accordance with the following
table (the “Leverage-Based Applicable Rate”):

 

Pricing
Level

Maximum
Leverage
Ratio

Term Facilities

LIBOR
Applicable
Rate

Base Rate
Applicable
Rate

Category 1

<40%

1.60%

0.60%

Category 2

>40% - <45%

1.65%

0.65%

Category 3

>45% - <50%

1.80%

0.80%

Category 4

>50% - <55%

1.95%

0.95%

Category 5

> 55% - <60%

2.25%

1.25%

 

The Maximum Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the financial statements and related Compliance Certificate
delivered pursuant to Section 6.01 and Section 6.02(a), respectively, in respect
of such fiscal quarter, and each change in rates resulting from a change in the
Maximum Leverage Ratio shall be effective from and including the first Business
Day immediately following the date when the Administrative Agent receives such
financial statements and related Compliance Certificate indicating such change
but excluding the effective date of the next such change.  Notwithstanding the
foregoing, if either the

 

2

--------------------------------------------------------------------------------


 

financial statements or related Compliance Certificate are not delivered when
due in accordance with Section 6.01 and Section 6.02(a), respectively, then the
highest pricing (at Pricing Level Category 5) shall apply as of the first
Business Day after the date on which such financial statements and related
Compliance Certificate were required to have been delivered and shall continue
to apply until the first Business Day immediately following the date such
financial statements and related Compliance Certificate are delivered in
accordance with Section 6.01 and Section 6.02(a), respectively, whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Maximum
Leverage Ratio contained in such Compliance Certificate.  The Applicable Rate in
effect from the Closing Date through the first Business Day immediately
following the date financial statements and a Compliance Certificate are
required to be delivered pursuant to Section 6.01 and Section 6.02(a),
respectively, for the fiscal quarter ending December 31, 2014 shall be at
Pricing Level Category 1.  Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b); or

 

(b)                                 at all times on and after the Investment
Grade Pricing Effective Date, the applicable rate per annum set forth below,
based upon such Debt Ratings as set forth below applicable on such date (the
“Ratings-Based Applicable Rate”):

 

Pricing
Level

Debt Ratings
(S&P /
Moody’s):

Term Facilities

LIBOR
Applicable
Rate

Base Rate
Applicable
Rate

Category 1

> A- / A3

1.40%

0.40%

Category 2

BBB+ / Baa1

1.45%

0.45%

Category 3

BBB / Baa2

1.55%

0.55%

Category 4

BBB- / Baa3

1.80%

0.80%

Category 5

< BBB- / Baa3
(or unrated)

2.35%

1.35%

 

For purposes hereof, the term “Debt Rating” refers to the long term unsecured
senior, non-credit enhanced corporate debt rating (regardless of watch status)
of the Borrower by S&P and/or Moody’s (collectively, the “Debt Ratings”);
provided if at any time the Borrower has two (2) Debt Ratings, and such Debt
Ratings are not equivalent, then: (A) if the difference between such Debt
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P), the
Applicable Rate shall be determined based on the higher of the Debt Ratings; and
(B) if the difference between such Debt Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P) or more, the Applicable Rate shall be
determined based on the Debt Rating that is one lower than the higher Debt
Rating.  If at any time after the Investment Grade Pricing Effective Date the
Borrower has no Debt Ratings, then the Applicable Rate shall be at Pricing Level
Category 5.  Initially, the Ratings-Based Applicable Rate shall be determined
based upon the Debt Ratings specified in the certificate delivered pursuant to
clause (ii) of the definition of “Investment Grade Pricing Effective Date”. 
Thereafter, each change in the Ratings-Based Applicable Rate resulting

 

3

--------------------------------------------------------------------------------


 

from a publicly announced change in a Debt Rating shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Borrower to the Administrative Agent of notice thereof pursuant to Section
6.03(e) and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC and Capital One, National
Association, each in its capacity as a joint lead arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the year ended December 31, 2014 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Borrower and its Subsidiaries.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one half of one percent (0.50%) and (c) the LIBOR Market
Index Rate plus one percent (1.00%); each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).

 

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any LIBOR Loan,
means any such day that is also a London Banking Day.

 

“Calculation Period” means any period of four (4) full consecutive fiscal
quarters of the Borrower and its Subsidiaries.

 

“Capital Expenditure Reserve” means, for any Calculation Period, an amount equal
to:

 

(a)                                 $0.25 per square foot for each office
Property;

 

(b)                                 $0.10 per square foot for each warehouse,
industrial or distribution Property;

 

(c)                                  $0.15 per square foot for each retail
Property;

 

(d)                                 $0.20 per square foot for each flex
office/industrial Property;

 

(e)                                  $200.00 multiplied by the number of units
in each residential Property; and

 

(f)                                   4% of the average of the quarterly gross
revenues of each hotel Property for the applicable Calculation Period.

 

For purposes of determining a Property’s Capital Expenditure Reserve, the
property type (retail, office, etc.) will be determined for the Property as a
whole based on the source of the majority of the Property’s Gross Revenue (as
determined in good faith by the Borrower).

 

“Capital One” means Capital One, National Association.

 

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.

 

“Cash Equivalents” means any of:

 

(a)                                 direct obligations of the United States, any
state, district or territory of the United States or any member of the European
Union or any political subdivision, agency or instrumentality thereof or
obligations guaranteed or insured by the United States, any state, district or
territory of the United States or any member of the European Union or any
political subdivision, agency or instrumentality thereof, in each case, having
maturities of not more than two years from the date of acquisition thereof;

 

(b)                                 demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that (A)
is a Lender (or was a Lender at the time such deposit, certificate or acceptance
was acquired) or (B) has combined capital and surplus of at least $250,000,000
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated at least “A-2” by Moody’s or at least “A” by S&P (or

 

5

--------------------------------------------------------------------------------


 

reasonably equivalent ratings of another internationally recognized rating
agency), in each case with maturities of not more than one year from the date of
acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of the United States (or any state, district or
territory thereof) or by any foreign country recognized by the United States and
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-2” (or the then equivalent grade) by S&P (or reasonably equivalent ratings of
another internationally recognized rating agency), in each case with maturities
of not more than 270 days from the date of acquisition thereof;

 

(d)                                 repurchase obligations for underlying
securities of the types described in clauses (a) and (b) above entered into with
a bank meeting the qualifications described in clause (b) above;

 

(e)                                  Indebtedness issued by Persons with a
rating of at least “A-2” by Moody’s or “A” by S&P (or reasonably equivalent
ratings of another internationally recognized rating agency), in each case, with
maturities not exceeding one year from the date of acquisition; and

 

(f)                                   investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and substantially all of the portfolios
of which consist of Investments of the character, quality and maturity described
in clauses (a), (b) and (d) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements; provided
further that for any of the foregoing to be included as a “Lender Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Designation Notice
to the Administrative Agent on or prior to the time of such determination.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of any of a Lender, in its
capacity as a party to such Cash Management Agreement, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of any of a Lender.

 

 “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank

 

6

--------------------------------------------------------------------------------


 

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other
than Permitted Investors, becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 40% or more of the equity securities of Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis; or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body;
unless, in each case, the Permitted Investors have, at such time, the right or
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors or equivalent governing
body of Borrower; or

 

(c)                                  CIM Holdings, Inc., CIM Group LLC, CIM
Service Provider, LLC, or any Person Controlled by, or under common Control
with, any of the foregoing fails to be the manager of the Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” means the Borrower and its Subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

7

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent not already included in such Consolidated
Interest Expense, amortization of deferred financing costs), (ii) the provision
for federal, state, local and foreign income taxes of the Companies (including
the Companies’ Ownership Share of the provision for federal, state, local and
foreign incomes taxes of each Unconsolidated Affiliate), (iii) non-cash charges
and expenses of the Companies reducing Consolidated Net Income for such period
(excluding any non-cash charge or expense that results in an accrual of a
reserve for a cash charge in any future period), (iv) the Companies’ Ownership
Share of non-cash charges and expenses of Unconsolidated Affiliates (excluding
any non-cash charge or expense that results in an accrual of a reserve for a
cash charge in any future period), (v) acquisition closing costs of the
Companies that were capitalized prior to FAS 141-R reducing such Consolidated
Net Income (including the Companies’ Ownership Share of acquisition closing
costs of Unconsolidated Affiliates that were capitalized prior to FAS 141-R
reducing such Consolidated Net Income), (vi) depreciation and amortization
expense of the Companies (including the Companies’ Ownership Share of
depreciation and amortization expense of each Unconsolidated Affiliate) and
asset write downs and write offs (including in respect of goodwill and
intangible assets), (vii) one-time costs and expenses relating to the
effectiveness of the Term Facility and the Existing Facility and the
transactions relating thereto and (viii) proceeds of rent loss and business
interruption insurance received by the Companies, plus the Companies’ Ownership
Share of proceeds of rent loss and business interruption insurance received by
its Unconsolidated Affiliates and minus (b)(i) non-cash items of the Companies
increasing such Consolidated Net Income (other than the reversal of any accrual
of a reserve referred to in the parenthetical in clause (a)(iii) of this
definition, except to the extent such reversal results from a cash payment) and
(ii) the Companies’ Ownership Share of non-cash items of Unconsolidated
Affiliates increasing such Consolidated Net Income (other than the reversal of
any accrual of a reserve referred to in the parenthetical in clause (a)(iv) of
this definition, except to the extent such reversal results from a cash
payment).

 

“Consolidated Fixed Charges” means, for any Person for any period, the sum,
without duplication, of (a) Consolidated Interest Expense, (b) scheduled
payments of principal on Consolidated Total Indebtedness (excluding any balloon,
bullet or similar payments payable on maturity of any such Consolidated Total
Indebtedness), (c) the amount of cash dividends or distributions paid or
required to be paid by any Company (other than to another Company or in
connection with any prepayment, redemption or purchase offer) during such period
in respect of its preferred equity interests and (d) the Companies’ Ownership
Share of the amount of dividends or distributions paid or required to be paid by
any Unconsolidated Affiliate during such period in respect of its preferred
equity interests (to Persons other than (i) a Company or (ii) an Unconsolidated
Affiliate in which the percentage of equity interests of such Unconsolidated
Affiliate owned by the Companies is greater than or equal to the percentage of
equity interests owned by the Companies in the Unconsolidated Affiliate paying
the dividend or distribution).

 

8

--------------------------------------------------------------------------------


 

“Consolidated Implied Unsecured Interest Expense” means, for any period, (a) the
amount of interest that would be due on all Unsecured Debt during such period at
a per annum interest rate equal to the greater of (i) the actual rate of
interest payable thereon and (ii) six percent (6.00%) minus (b) the net amount
of cash payments received by the Companies under interest rate swap contracts to
the extent the notional amount hedged thereunder is in respect of Unsecured Debt
during such period.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (a) total interest expense (including, for the avoidance of doubt,
capitalized interest) of the Companies for such period determined on a
consolidated basis in accordance with GAAP plus (b) the Companies’ Ownership
Share of total interest expense (including, for the avoidance of doubt,
capitalized interest) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP; provided that Consolidated Interest Expense
for any period shall be reduced by (i) any cash interest income received by the
Companies during such period not otherwise included in the Consolidated Net
Income for such period and (ii) the net amount of cash payments received by the
Companies under interest rate swap contracts during such period.  “Consolidated
Interest Expense” shall (a) be determined without regard to the effects thereon
of (i) FASB ASC-860 with respect to non-cash portion of interest expense arising
from transfer or servicing of financial assets and FASB ASC 470-20 with respect
to the non-cash portion of interest expense attributable to convertible
indebtedness and (ii) non-cash charges including, but not limited to, the
amortization of debt issue costs, premiums, discounts, intangible assets, or
intangible liabilities, or any non-cash charges or write-offs related to the
restructuring, modification or extinguishment of debt  in accordance with FASB
ASC 470-50 or FASB ASC 470-60 and (b) exclude onetime cash payments including,
but not limited to, debt issue costs, pre-payment penalties, defeasance, yield
maintenance, legal costs.

 

“Consolidated Net Income” means, with respect to any period, the sum of (a) the
net income (or loss) of the Companies for such period determined on a
consolidated basis in accordance with GAAP, excluding any extraordinary, unusual
or non-recurring gain (or extraordinary, unusual or non-recurring loss) realized
during such period by any Company, plus (b) the Companies’ Ownership Share of
the net income (or loss) of each Unconsolidated Affiliate for such period
determined in accordance with GAAP, excluding any extraordinary or non-recurring
gain (or extraordinary or non-recurring loss) realized during such period by
such Unconsolidated Affiliate.

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of (a) the aggregate amount of all Indebtedness of the
Companies that would be reflected on a consolidated balance sheet of the
Companies as of such date plus (b) the Companies’ Ownership Share of the
aggregate amount of all Indebtedness of each Unconsolidated Affiliate that would
be reflected on a balance sheet of such Unconsolidated Affiliate.  For the
avoidance of doubt, Consolidated Total Indebtedness will be determined without
duplication of any amounts constituting Off-Balance Sheet Arrangements of any
Company that would be included as Indebtedness under both clause (a) and clause
(b) of this definition.

 

9

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Joint Venture” means a Subsidiary of the Borrower (the “Specified
Subsidiary”) that (a) is organized under the laws of the United States or a
state thereof or the District of Columbia (and each Subsidiary of the Borrower
that directly or indirectly owns any Equity Interests in the Specified
Subsidiary is also organized under the laws of the United States or a state
thereof or the District of Columbia), (b) owns or ground leases a Property
(either directly or through a Controlled Joint Venture Subsidiary), and the sale
or financing of such Property is substantially controlled by the Borrower or a
Wholly-Owned Subsidiary of the Borrower, subject to customary provisions set
forth in the organizational documents of the Specified Subsidiary with respect
to refinancings or rights of first refusal granted to other equity holders of
the Specified Subsidiary and (c) is not a Wholly-Owned Subsidiary of the
Borrower.  For purposes of the preceding sentence, the sale or financing of a
Property owned or ground leased by a Specified Subsidiary (either directly or
through a Controlled Joint Venture Subsidiary) shall be deemed to be
substantially controlled by the Borrower or a Wholly-Owned Subsidiary of the
Borrower if the Borrower or such Wholly-Owned Subsidiary has the ability to
exercise a buy-sell right in the event of a disagreement regarding the sale or
financing of such Property and pursuant to such exercise cause such Property to
be owned or ground leased directly by the Borrower or a Wholly-Owned Subsidiary
of the Borrower.

 

“Controlled Joint Venture Subsidiary” means, as to any Controlled Joint Venture,
a Wholly-Owned Subsidiary of such Controlled Joint Venture (the “Specified CJV
Subsidiary”) that is organized under the laws of the United States or a state
thereof or the District of Columbia (and each Subsidiary of such Controlled
Joint Venture that directly or indirectly owns any Equity Interests in the
Specified CJV Subsidiary that is also organized under the laws of the United
States or a state thereof or the District of Columbia).

 

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.05, and the other Persons to whom the Obligations are owing.

 

“Current Appraisal” means, as of any date of determination with respect to any
Property, an MAI appraisal setting forth the “as is” estimated value of such
Property, which appraisal is dated as of a date that is no more than twelve
months prior to such date of determination and is in form, and is prepared by an
independent appraisal firm, that is satisfactory to the Administrative Agent.

 

“Current Value” means as at any date of determination:

 

10

--------------------------------------------------------------------------------


 

(a)           with respect to any asset (other than any Property) of a Company,
the amount of such asset as required to be shown on a consolidated balance sheet
of the Companies prepared in accordance with GAAP, except for deferred rent
receivable and charges and intangible assets and liabilities, the amount of
which will be zero;

 

(b)           with respect to any Property for which there is a Current
Appraisal, the “as is” estimated value of such Property as set forth in a
Current Appraisal plus undepreciated capital expenditures since the date of
determination in the Current Appraisal;

 

(c)           with respect to any Property for which there is no Current
Appraisal, (i) if such Property has been owned or ground leased by a Company for
less than twelve months, the Purchase Price plus undepreciated capital
expenditures for such Property since the date of acquisition thereof or (ii) if
such Property has been owned or ground leased by a Company for at least twelve
months, zero; and

 

(d)           with respect to any asset owned or ground leased by an
Unconsolidated Affiliate, the Companies’ Ownership Share of the Current Value of
such asset (with such Current Value calculated as if such asset were owned or
ground leased by a Company).

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of funds, environmental claims, breach of
representations or warranties, incurrence of impermissible liens, filing of a
voluntary bankruptcy petition, impermissible transfers or dispositions, failure
to pay taxes and insurance, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financings of real estate.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Base
Rate Loans and LIBOR Loans, an interest rate equal to (i) the Base Rate, plus
(ii) 2.00% per annum, (b) when used with respect to a Base Rate Loan, an
interest rate equal to (i) the Base Rate, plus (ii) the Applicable Rate then
applicable for Base Rate Loans for the Term Facility, plus (iii) 2.00% per
annum, and (c) when used with respect to a LIBOR Loan, an interest rate equal to
(i) LIBOR, plus (ii) the Applicable Rate then applicable for LIBOR Loans for the
Term Facility, plus (iii) 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loans within two Business Days
of the date such Term

 

11

--------------------------------------------------------------------------------


 

Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in amounts
payable pursuant to Section 11.04(c)) within two Business Days of the date when
due, (b) has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Term Loan hereunder and states
that such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or its government, is the subject of any Sanction.

 

“Designation Notice” means a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit I.

 

“Direct Owner” means each Subsidiary of the Borrower that directly owns or is
the ground lessee of an interest in any Property.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of

 

12

--------------------------------------------------------------------------------


 

any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Disqualified Institution” means a Person that is a competitor of the Companies
that is specifically identified by name on a list provided to the Administrative
Agent on or prior to the Closing Date and posted on the Platform, as such list
may be updated from time to time after the Closing Date upon the written request
of the Borrower to the Administrative Agent and consented to in writing by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed (but no such identification shall apply retroactively to a Person
that already acquired and continues to hold (or has and remains committed to
acquire, without giving retroactive effect to any such commitment) an assignment
or participation interest, provided that any such Person shall not be permitted
to acquire additional Term Loans or Term Commitments, participations or other
interests in the Term Facility), and posted on the Platform.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means ground lease with respect to a Property executed
by a Loan Party, Controlled Joint Venture or Controlled Joint Venture
Subsidiary, as lessee as to which no default or event of default has occurred or
with the passage of time or the giving of notice would occur and containing the
following terms and conditions: (a) a remaining term (inclusive of any
unexercised extension options) of thirty-five (35) years or more from the date
the Property is included as an Unencumbered Property; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

13

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines
or penalties), of the Borrower, any other Company or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) Release or threatened Release of any Hazardous
Materials or (e) obligations under any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Loan Party or any ERISA Affiliate; or (i) a failure by a Loan Party or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by a Loan Party
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

14

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal or not permitted under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Obligors) at the time the Guarantee of such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee is or becomes excluded in accordance with the
first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or Term Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Facility” means that certain Credit Agreement, dated as of
September 30, 2014, by and among CIM Commercial Trust Corporation, as borrower,
Bank of America, N.A. as administrative agent, swingline lender, letter of
credit issuer and a lender, and the other lenders from time to time party
thereto, as amended, restated, modified, refinanced or extended from time to
time.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

 

15

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated March 27, 2015, among the
Borrower, Wells Fargo and Capital One.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to Section 1.03(b), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means, with respect to a Person, the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), in each case, with competent
jurisdiction over such Person.

 

“Gross Revenues” means, with respect to any Property, all revenues of any kind
derived from owning or operating such real estate property determined in
accordance with GAAP.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

 

16

--------------------------------------------------------------------------------


 

other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 10.01.

 

“Guarantors” means (a) at all times, CIM Urban Partners, L.P., and (b) with
respect to Unencumbered Property Subsidiaries other than CIM Urban Partners,
L.P., each such other Unencumbered Property Subsidiary (if any) that is a
borrower or guarantor of, or otherwise obligated in respect of, any Unsecured
Debt (other than (x) Indebtedness under the Term Facility and (y) in the case of
an Indirect Owner, unsecured Guarantees of Non-Recourse Debt of a Subsidiary
thereof for which recourse to such Indirect Owner is contractually limited to
liability for Customary Recourse Exceptions), and only for so long as such
Subsidiary remains obligated in respect of such Unsecured Debt, in each case,
together with their successors and permitted assigns, and in each case under
clause (b), to the extent such Subsidiary has not been released from its
obligations hereunder in accordance with Section 11.19, and (c) with respect to
the payment and performance by each Specified Loan Party of its obligations
under its Guaranty with respect to all Swap Obligations under Lender Swap
Agreements and all obligations under Lender Cash Management Agreements, the
Borrower.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, at the time it enters into a Swap Contract not prohibited under Article VI
or VII, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender); provided, in the case of a Lender Swap
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Lender Swap Agreement; provided
further that for any of the foregoing to be included as a “Lender Swap
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an

 

17

--------------------------------------------------------------------------------


 

Affiliate of the Administrative Agent) must have delivered a Designation Notice
to the Administrative Agent prior to such date of determination.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, either (i) not past due for more than 90
days or (ii) being contested in good faith by appropriate proceedings diligently
conducted);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f)            amount of any Capitalized Lease or Synthetic Lease Obligation as
of any date;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

 

(h)           all Off-Balance Sheet Arrangements of such Person; and

 

(i)            all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof: (i) Indebtedness of any Person shall include such
Person’s Ownership Share of the foregoing items and components attributable to
Indebtedness (as set forth in clauses (a) through (g) above) of Unconsolidated
Affiliates; (ii) the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint

 

18

--------------------------------------------------------------------------------


 

venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person; (iii) notwithstanding any of the
foregoing, Indebtedness shall not include (1) current expenses and intercompany
liabilities, (2) prepaid or deferred revenues arising in the ordinary course of
business, including prepaid rent, (3) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset,
(4) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP, (5) security deposits,
(6) artificial financing obligations treated as liability under GAAP related to
sales of real estate accounted for under FASB ASC 360-20 under financing or
deposit method and (7) artificial financing obligations treated as liability
under GAAP related to sale leaseback transactions that do not meet the
requirements to account for the sale leaseback under FASB ASC 840-40; (iv) the
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date; and (v) the amount of
any Capitalized Lease or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.  For the avoidance of doubt, the transferred guaranteed portion of an
SBA 7(a) Loan that is accounted for in accordance with GAAP as a secured
borrowing rather than a sale shall not be Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Indirect Owner” means each Subsidiary of the Borrower that directly or
indirectly owns an interest in any Direct Owner.

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means, (a) as to any LIBOR Loan, the last day of each
Interest Period applicable to such Term Loan and the Maturity Date of the Term
Facility under which such Term Loan was made; provided, however, that if any
Interest Period for a LIBOR Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business
Day of each month and the Maturity Date of the Term Facility under which such
Term Loan was made.

 

“Interest Period” means as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and
ending on the date one, three or six months thereafter (in each case, subject to
availability), as selected by the Borrower in its Term Loan Notice, or such
other period that is less than six months and requested by the Borrower and
consented to by all the Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

19

--------------------------------------------------------------------------------


 

(b)           any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance, other extension of credit or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person or (d) the purchase,
acquisition or other investment in any real property or real property-related
assets (including, without limitation, mortgage loans and other real
estate-related debt investments, investments in land holdings, and costs to
construct real property assets under development).  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Credit Rating” means receipt of a corporate Debt Rating of
BBB- or better from S&P (regardless of watch status) or Baa3 or better from
Moody’s (regardless of watch status).

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (a) the Borrower has obtained an Investment Grade Credit
Rating and (b) the Borrower has delivered to the Administrative Agent an
Officer’s Certificate (i) certifying that an Investment Grade Credit Rating has
been obtained and is in effect (which certification shall also set forth the
Debt Rating(s) received, if any, from each of S&P and Moody’s as of such date)
and (ii) notifying the Administrative Agent that the Borrower has irrevocably
elected to have the Ratings-Based Applicable Rate apply to the pricing of the
Term Facilities.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture Partner” means any Wholly-Owned Subsidiary of the Borrower that
owns a direct Equity Interest in any Controlled Joint Venture that, or that has
a Controlled Joint Venture Subsidiary that, owns or ground leases, directly or
indirectly, an Unencumbered Property.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

20

--------------------------------------------------------------------------------


 

“Lease” means each existing or future lease, sublease (to the extent of any
rights thereunder of Borrower or Unencumbered Property Subsidiary, as
applicable), or other agreement (other than an Eligible Ground Lease) under the
terms of which any Person has or acquires any right to occupy or use any real
property, or any part thereof or interest therein (but such Person does not own
such real property, or any part thereof or interest therein).

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing the
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate. 
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

 

“Lender Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Lender Swap Agreement” means any interest rate Swap Contract not prohibited by
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank.

 

“Leverage-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to one minus the Reserve Percentage, provided, if the rate of
interest determined as provided above with respect to any LIBOR Loan for any
Interest Period would be less than 0.0% per annum, then the rate of interest
with respect to such LIBOR Loan for such Interest Period shall be deemed to be
0.0% per annum.  If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) Business Day prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.  Any change in the
Reserve Percentage shall result in a change in LIBOR on the date on which such
change in the Reserve Percentage becomes effective.

 

“LIBOR Loan” means a Term Loan (or any portion of any of the foregoing) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Illegality Event” has the meaning specified in Section 3.02.

 

21

--------------------------------------------------------------------------------


 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).  For the
avoidance of doubt, a precautionary filing in respect of an operating lease
shall not constitute a Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

 

“Loan Documents” means this Agreement, each Term Note and the Fee Letter.

 

“Loan Modification Offer” has the meaning specified in Section 11.01.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (a) actual management, advisory or similar fees payable
with respect thereto and (b) three percent (3.0%) per annum of the Gross
Revenues, adjusted to eliminate the straight lining of rents and the impact of
non-cash adjustments of above and below market lease amortization, and lease
incentive amortization, derived from the operation of such Property.

 

“Market Disruption Event” has the meaning specified in Section 3.03.

 

“Material Adverse Effect” means (a) a material adverse effect on, the
operations, business, assets, liabilities (actual or contingent), or financial
condition of the Companies, taken as a whole; (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender (but not due
to the specific circumstances of such Lender) under any Loan Document, or of the
ability of the Borrower and the Loan Parties, taken as a whole, to perform their
obligations under any Loan Documents; and (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document.

 

“Maturity Date” means, May 8, 2022.

 

“Maximum Leverage Ratio” means, as of any date, the ratio (expressed as a
percentage) of (a) Consolidated Total Indebtedness as of such date, to (b) Total
Asset Value as of such date.

 

22

--------------------------------------------------------------------------------


 

“Maximum Secured Leverage Ratio” means, as of any date, the ratio (expressed as
a percentage) of (a) all Secured Debt of the Companies, on a consolidated basis
as of such date, to (b) Total Asset Value as of such date.

 

“Maximum Secured Recourse Leverage Ratio” means, as of any date, the ratio
(expressed as a percentage) of (a) all Recourse Debt of the Companies that is
Secured Debt, on a consolidated basis as of such date, to (b) Total Asset Value
as of such date.

 

“Maximum Unencumbered Leverage Ratio” means, as of any date, the ratio
(expressed as a percentage) of (a) all Unsecured Debt as of such date, to (b)
Unencumbered Asset Value as of such date.

 

“Minimum Fixed Charge Coverage Ratio” means, for any Calculation Period, the
ratio of (a) Adjusted Consolidated EBITDA, to (b) Consolidated Fixed Charges, in
each case for such Calculation Period.

 

“Minimum Property Condition” means, as of any date of determination that, (a)
there are at least ten (10) Unencumbered Properties and (b) the aggregate
Unencumbered Asset Value of such Unencumbered Properties is at least equal to
the aggregate Term Facilities on such date.

 

“Minimum Unencumbered Interest Coverage Ratio” means, the ratio of (a) the
aggregate Unencumbered NOI for any fiscal quarter, to (b) Consolidated Implied
Unsecured Interest Expense for such fiscal quarter.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any Loan Document) that prohibits the creation of any Lien on any assets of a
Person; provided, however, that (i) an agreement that establishes a maximum
ratio of unsecured debt to unencumbered assets, or of secured debt to total
assets, or that otherwise conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, and (ii)
Permitted Pari Passu Provisions, in each case, shall not constitute a “Negative
Pledge.”

 

“Net Operating Income” means, with respect to any Property for any period, (a)
property rental and other income derived from the operation of such Property,
including proceeds of rent loss and business interruption insurance received by
the Companies, but excluding prepaid rents and revenues and security deposits,
except to the extent applied in satisfaction of tenants’

 

23

--------------------------------------------------------------------------------


 

obligations for rent (as determined in accordance with GAAP), adjusted to
eliminate the straight lining of rents, minus (b) the sum of (i) all expenses
(as determined in accordance with GAAP) incurred in connection with and directly
attributable to the ownership and operation of such Property for such period,
including, without limitation, amounts accrued for the payment of real estate
taxes and property insurance premiums, but excluding any general and
administrative expenses related to the operation of Borrower and its
Subsidiaries, any interest expense or other debt service charges and any
non-cash charges such as depreciation or amortization of financing costs and
(ii) Management Fees, minus (c) the applicable Capital Expenditure Reserve;
provided that notwithstanding anything to the contrary contained in the
foregoing, Net Operating Income shall be calculated net of non-cash operating
items such as below-market lease assets and liabilities and other non-cash
items, and the amortization of acquired in place lease valuations.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders in accordance
with the terms of Section 11.01 and (b) has been approved by the Required
Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means, with respect to a Person, (a) any Indebtedness of
such Person in which the holder of such Indebtedness may not look to such Person
personally for repayment, other than to the extent of any security therefor or
pursuant to Customary Recourse Exceptions, (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person (other than Indebtedness described in
the immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness of such Single Asset Holding Company resulting
from a Guarantee of, or Lien securing, Indebtedness of a Single Asset Entity
that is a Subsidiary of such Single Asset Holding Company, so long as, in each
case, either (i) the holder of such Indebtedness may not look to such Single
Asset Holding Company personally for repayment, other than to the Equity
Interests held by such Single Asset Holding Company in such Single Asset Entity
or pursuant to Customary Recourse Exceptions or (ii) such Single Asset Holding
Company has no assets other than Equity Interests in such Single Asset Entity
and cash or cash equivalents and other assets of nominal value incidental to the
ownership of such Single Asset Entity.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, (b) all Additional Obligations with
respect to any Loan Party and (c) all costs and expenses incurred in connection
with enforcement and collection of the foregoing, including the documented and
out of pocket fees, charges and disbursements of outside counsel, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Obligor or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that
Obligations of an Obligor shall exclude any Excluded Swap Obligations with
respect to such Obligor.

 

24

--------------------------------------------------------------------------------


 

“Obligors” means the Borrower and each Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Borrower is a
party, under which the Borrower has:

 

(a)           any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;

 

(b)           a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;

 

(c)           any obligation, including a contingent obligation, under a
contract that would be accounted for as a derivative instrument, except that it
is both indexed to the Borrower’s own stock and classified in stockholders’
equity in the Borrower’s statement of financial position, as described in FASB
ASC 815-10-15-74; or

 

(d)           any obligation, including a contingent obligation, arising out of
a variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, the Borrower, where such
entity provides financing, liquidity, market risk or credit risk support to, or
engages in leasing, hedging or research and development services with, the
Borrower or its Subsidiaries.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security

 

25

--------------------------------------------------------------------------------


 

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans occurring on such date.

 

“Ownership Share” means, with respect to any Unconsolidated Affiliate of a
Company as of any date of determination, such Company’s pro rata share of the
liabilities or assets, as the case may be, of such Unconsolidated Affiliate
determined in accordance with GAAP, which shall be calculated as the greater of
(a) such Company’s direct or indirect nominal capital ownership interest in such
Unconsolidated Affiliate as set forth in the organization documents of such
Unconsolidated Affiliate, and (b) such Company’s direct or indirect economic
ownership interest in such Unconsolidated Affiliate reflecting such Company’s
current allocable share of income and expenses of such Unconsolidated Affiliate,
in each case as of such date.

 

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Obligations) of
the Borrower or any Guarantor owing to a Person that is not a Company or a
Person Controlled by the Borrower.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Amendments” means, with respect to any Affected Facility, an
extension of the final maturity date of the applicable Term Loans and/or Term
Commitments of the Accepting Lenders thereof on customary terms and, in
connection therewith, a change in the Applicable Percentage with respect to the
applicable Term Loans and/or Term Commitments of the Accepting Lenders thereof
(including by implementation of a “LIBOR floor”) and the payment of additional
fees to such Accepting Lenders.

 

“Permitted Equity Encumbrances” means:

 

26

--------------------------------------------------------------------------------


 

(a)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(b)           Liens for taxes not yet due or Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted, and
which adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP; and

 

(c)           Permitted Pari Passu Provisions.

 

“Permitted Investors” means (a) CIM Holdings, Inc., CIM Group LLC, CIM Service
Provider, LLC, and any Persons Controlled by, or under common Control with, any
of the foregoing; (b) Richard Ressler, Shaul Kuba or Avraham Shemesh, any of
their respective spouses and lineal descendants, (c) a trust, the then current
beneficiaries of which, include only Richard Ressler, Shaul Kuba, Avraham
Shemesh, and/or their respective lineal descendants and present and former
spouses; and/or (d) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) of which the
majority of the voting securities of such group are owned by persons listed in
subclauses (a) or (b).

 

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (i) limitations on the ability of a Company to transfer
property to the Borrower or any Guarantor which limitations are not, taken as a
whole, materially more restrictive than those contained in this Agreement, (ii)
limitations on the creation of any Lien on any assets of a Person that are not,
taken as a whole, materially more restrictive than those contained in this
Agreement or any other Loan Document or (iii) any requirement that Pari Passu
Obligations be secured on an “equal and ratable basis” to the extent that the
Obligations are secured.

 

“Permitted Property Encumbrances” means:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           easements, zoning restrictions, rights of way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business or other title and survey exceptions disclosed in the applicable
title insurance policies, in any such case that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

 

(c)           mechanics’, materialmen’s, repairmen’s or other like Liens arising
in the ordinary course of business that are not yet overdue for a period of more
than thirty (30) days or are being contested in good faith and by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property of assets subject to any such
Lien), if adequate reserves with respect thereto are maintained on the books of
the applicable Person;

 

(d)           any interest of a lessee of a Property under leases entered into
in the ordinary course of the applicable Company’s business;

 

27

--------------------------------------------------------------------------------


 

(e)           rights of lessors under Eligible Ground Leases;

 

(f)            Liens for taxes not yet due or Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted, and
which adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(h)           Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to the Administrative Agent have been provided; and

 

(i)            Permitted Pari Passu Provisions.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
permitted joint venture, Governmental Authority or other entity of whatever
nature, whether public or private.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Premium” has the meaning specified in Section 2.05.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, for purposes of calculating compliance with Section
7.11 or determining the Leverage-Based Applicable Rate (as defined in the
definition of Applicable Rate) in respect of a proposed Pro Forma Transaction,
such transaction shall be deemed to have occurred as of the first day of the
four (4) fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such transaction with respect to which the Administrative
Agent has received the Required Financial Information (such period, the
“Measuring Period”).  As used herein, “Pro Forma Transaction” means (a) any
incurrence or assumption of Indebtedness, (b) any removal of a Property as an
Unencumbered Property (including a release of any Unencumbered Property
Subsidiary from its obligations under the Guaranty) or any direct or indirect
Disposition of any Person or Property (including through a merger, dissolution,

 

28

--------------------------------------------------------------------------------


 

liquidation or consolidation thereof), or (c) the making of any Investment or
any other acquisition of any Person (including by merger) or property (including
any property for which a ground lease was entered into).  In connection with any
calculation relating to Section 7.11 upon giving effect to a Pro Forma
Transaction on a Pro Forma Basis for the applicable Measuring Period, in each
case to the extent applicable and in a manner reasonably satisfactory to the
Administrative Agent:

 

(i)            any Indebtedness (x) that is to be incurred in connection with
such Pro Forma Transaction, and the aggregate amount of all other Indebtedness
incurred since the last day of such Measuring Period, shall be included and
deemed to have been incurred as of the first day of the applicable period, and
(y) that is to be retired or repaid in connection with such Pro Forma
Transaction, and the aggregate amount of all other Indebtedness retired or
repaid since the last day of such Measuring Period, shall be excluded and deemed
to have been retired as of the first day of such Measuring Period;

 

(ii)           income statement items (whether positive or negative)
attributable to (x) any Person or Property being directly or indirectly Disposed
of or removed in connection with such Pro Forma Transaction, and all other
Persons and Properties directly or indirectly Disposed of or removed since the
last day of such Measuring Period, shall be excluded and (y) any Person or
Property being acquired in connection with such Pro Forma Transaction, and all
other Persons and Properties acquired since the last day of such Measuring
Period, shall be included as of the first day of such Measuring Period;

 

(iii)          Total Asset Value shall (x) exclude the portion of Total Asset
Value attributable to any Person or Property being directly or indirectly
Disposed of or removed in connection with such Pro Forma Transaction and all
other Persons and Properties directly or indirectly Disposed of or removed since
the last day of such Measuring Period, and (y) include, as of the first day of
such Measuring Period, the acquisition price of any Person or Property being
acquired in connection with such Pro Forma Transaction and the acquisition price
paid for all other Persons and Properties acquired since the last day of such
Measuring Period;

 

(iv)          Unencumbered Asset Value shall (x) exclude the portion of
Unencumbered Asset Value attributable to any Unencumbered Property being
directly or indirectly Disposed of or removed in connection with such Pro Forma
Transaction and all other Unencumbered Properties directly or indirectly
Disposed of or removed since the last day of such Measuring Period, and (ii)
include, as of the first day of such Measuring Period, the acquisition price of
any Property being acquired in connection with such Pro Forma Transaction (to
the extent such property will be an Unencumbered Property upon the acquisition
thereof) and the acquisition price paid for all other Unencumbered Properties
acquired since the last day of such Measuring Period; and

 

(v)           to the extent any other pro forma adjustments are to be included
in connection with any such calculation, such adjustments are (A) directly
attributable to such Pro Forma Transaction and (B) factually supportable.

 

29

--------------------------------------------------------------------------------


 

“Property” means a real estate property owned or ground leased by any Company,
excluding any real estate property that is accounted for as an asset of a
Company solely by virtue of FASB ASC 360-20 or FASB ASC 840-40.

 

“Proposed Real Estate” means, at any time, (a) any Property, (b) any real estate
that a Company plans to acquire or lease or (c) any real estate owned or leased
by a Person that a Company plans to acquire, in each such case that satisfies
(or, upon the acquisition or leasing thereof or upon the acquisition of the
owner or lessee thereof, would satisfy) the Unencumbered Property Criteria,
except for clause (a) of the definition thereof.

 

“Proposed Unencumbered Subsidiary” has the meaning specified in Section 6.12.

 

“Purchase Price” means, with respect to any Property, the contractual purchase
price paid by a Company for the acquisition of such Property from a third party
that is not an Affiliate of the Borrower.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Ratings-Based Applicable Rate” has the meaning specified in the definition of
“Applicable Rate”.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Recourse Debt” means for any Person as of any date, Indebtedness of such Person
that is not Non-Recourse Debt.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under the provisions of Sections 856 et
seq. of the Code and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, auditors (including internal auditors),
attorneys and representatives of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

30

--------------------------------------------------------------------------------


 

“Release Notice” has the meaning specified in Section 11.19(a).

 

“Relevant Payment” has the meaning specified in Section 10.10.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower (a) the financial statements required to be delivered to
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) and (b)
the Compliance Certificate and other calculations required to be delivered to
the Administrative Agent pursuant to Section 6.02(a).

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings and (b) the aggregate unused
Term Commitments; provided that the unused Term Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or

 

31

--------------------------------------------------------------------------------


 

members (or the equivalent of any thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.

 

“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, Inc. and any successor thereto.

 

“SBA 7(a) Loans” has the meaning specified in Section 7.02(e).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, for any Person as of any date, the total aggregate
principal amount of any Indebtedness of such Person that is secured in any
manner by any Lien.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or ground leases pursuant to an Eligible Ground Lease a Property and/or
cash or cash equivalents and other assets of nominal value incidental to such
Person’s ownership of such Property; (b) is engaged only in the business of
owning, developing and/or leasing such Property; and (c) receives substantially
all of its gross revenues from such Property.  In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash or cash equivalents and other assets of nominal value
incidental to such Person’s ownership of the other Single Asset Entities, such
Person shall also be deemed to be a Single Asset Entity for purposes of this
Agreement (such an entity, a “Single Asset Holding Company”).

 

“Single Asset Holding Company” has the meaning set forth in the definition of
Single Asset Entity.

 

“Solvency Certificate” means a solvency certificate of the chief financial
officer or the chief accounting officer of the Borrower, substantially in the
form of Exhibit H.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed

 

32

--------------------------------------------------------------------------------


 

as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Specified Loan Party” means any Obligor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

33

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBOR Loans, having the same Interest Period made
by each of the Term Lenders pursuant to Section 2.01.

 

“Term Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 under the caption “Term Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Term Facility” means, (a) during the Term Loan Availability Period, the
aggregate amount of the Term Lenders’ Term Commitments at such time and (b)
thereafter, the aggregate amount of Term Loans of all Term Lenders outstanding
at such time.  On the Closing Date, the Term Facility is $385,000,000.

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds a Term Loan at such time.

 

“Term Loan” means an advance made by a Term Lender to the Borrower under the
Term Facility.

 

“Term Loan Availability Period” means the period from and including the Closing
Date to, but excluding the earlier of (i) November 8, 2015 and (ii) the date on
which the Term Commitments in effect on the Closing Date have been fully
disbursed.

 

“Term Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of
Term Loans from one Type to the other, or (c) a continuation of LIBOR Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C.

 

“Threshold Amount” means (a) with respect to Recourse Debt of any Person,
$25,000,000 and (b) with respect to Non-Recourse Debt of any Person,
$75,000,000.

 

“Total Asset Value” means, as of any date, the sum of (x) the Current Value of
the total assets of the Companies on a consolidated basis and (y) the Current
Value of all assets owned or ground leased by any Unconsolidated Affiliate in
which any Company owns a direct or indirect Equity Interest.  For purposes of
this definition, total assets of any Person shall not include any

 

34

--------------------------------------------------------------------------------


 

real property asset that is accounted for as an asset of a Company solely by
virtue of FASB ASC 360-20 or FASB ASC 840-40

 

“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.

 

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a LIBOR Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unconsolidated Affiliate” means, at any date, any Person (x) in which any of
the Companies, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Companies on an equity basis of accounting and (y) whose financial results are
not consolidated with the financial results of the Companies  under GAAP. 
Notwithstanding anything to the contrary contained herein, any Person in which
the Borrower is the beneficial owner, directly or indirectly, of 50% or less of
each class of Equity Interests of such Person shall be deemed to be an
Unconsolidated Affiliate.

 

“Unencumbered Asset Value” means, as of any date of determination, the Current
Value of all Unencumbered Properties; provided, that notwithstanding the
foregoing, for purposes of determining Unencumbered Asset Value at any time:

 

(a)                                 the portion of Unencumbered Asset Value
attributable to any single Unencumbered Property in excess of twenty percent
(20%) of Unencumbered Asset Value at such time shall be disregarded;

 

(b)                                 the portion of Unencumbered Asset Value
attributable to hotels in excess of twenty-five percent (25%) of Unencumbered
Asset Value at such time shall be disregarded; and

 

(c)                                  the Unencumbered Asset Value attributable
to all Unencumbered Properties that are owned, or ground leased pursuant to an
Eligible Ground Lease, by a Controlled Joint Venture or Controlled Joint Venture
Subsidiary (less any portion of Unencumbered Asset Value attributable to such
Unencumbered Properties that is then disregarded pursuant to clause (a) or
clause (b) of this definition), in excess of twenty percent (20%) of
Unencumbered Asset Value at such time shall be disregarded.

 

“Unencumbered NOI” means, as of the last day of any period, the aggregate Net
Operating Income for such period attributable to all Unencumbered Properties
owned or ground leased pursuant to an Eligible Ground Lease during such period.

 

“Unencumbered Property” means, at any time, any Property that (a)(i) is listed
on Schedule 1.01 or (ii) has been designated by the Borrower as an “Unencumbered
Property” pursuant to Section 6.12 and (b) satisfies all of the Unencumbered
Property Criteria at such time; provided that in no event will any Property
owned or ground leased, directly or indirectly, by First Western SBLC, Inc. or
any Subsidiary thereof be an Unencumbered Property. Notwithstanding anything to
the contrary contained herein, a Property shall not be deemed an Unencumbered
Property if any Direct Owner or Indirect Owner thereof is a borrower or

 

35

--------------------------------------------------------------------------------


 

guarantor of, or is otherwise obligated in respect of, any Indebtedness for
borrowed money other than (x) Indebtedness under the Term Facility, (y) other
Unsecured Debt, so long as such Direct Owner or Indirect Owner is a Guarantor or
the Borrower, or (z) in the case of an Indirect Owner, unsecured Guarantees of
Non-Recourse Debt of a Subsidiary thereof for which recourse to such Indirect
Owner is contractually limited to liability for Customary Recourse Exceptions.

 

“Unencumbered Property Criteria” means, with respect to any Property, the
following criteria:

 

(a)                                 such Property is Wholly-Owned by, or is
ground leased pursuant to an Eligible Ground Lease to, (i) the Borrower, (ii) a
Guarantor, (iii) a Wholly-Owned Domestic Subsidiary of the Borrower, (iv) a
Controlled Joint Venture or (v) a Controlled Joint Venture Subsidiary;

 

(b)                                 if such Property is owned by (or, if
applicable, ground leased pursuant to an Eligible Ground Lease to) a
Wholly-Owned Subsidiary of the Borrower, then (i) the Borrower shall own,
directly or indirectly, one hundred percent (100%) of the issued and outstanding
Equity Interests of such Subsidiary, free and clear of any Lien or Negative
Pledge, in each case, other than Permitted Equity Encumbrances, and (ii) such
Subsidiary shall be Controlled (including control over operating activities of
such Subsidiary and the ability of such Subsidiary to dispose of, grant Liens
in, or otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person) exclusively by the Borrower and/or one or
more Wholly-Owned Subsidiaries of the Borrower;

 

(c)                                  if such Property is owned by (or, if
applicable, ground leased pursuant to an Eligible Ground Lease to) a (i)
Controlled Joint Venture, then the Borrower, a Guarantor or a Wholly-Owned
Domestic Subsidiary of the Borrower shall own directly at least ninety percent
(90%) of the issued and outstanding Equity Interests of such Controlled Joint
Venture or (ii) a Controlled Joint Venture Subsidiary, then the Borrower, a
Guarantor or a Wholly-Owned Domestic Subsidiary of the Borrower shall own
directly at least ninety percent (90%) of the issued and outstanding Equity
Interests of the Controlled Joint Venture that is the direct parent of such
Controlled Joint Venture Subsidiary, in each case free and clear of any Lien or
Negative Pledge, in each case, other than Permitted Equity Encumbrances;

 

(d)                                 except for restrictions set forth in this
Agreement or in any other Loan Document and for Permitted Pari Passu Provisions,
the Borrower or a Wholly-Owned Subsidiary of the Borrower or a Guarantor has the
right to (i) dispose (or cause the disposition) of such Property and the income
therefrom or proceeds thereof and (ii) create a Lien (or cause the creation of a
Lien) on such Property and the income therefrom or proceeds thereof as security
for any Indebtedness of any of the Companies;

 

(e)                                  neither the Direct Owner of such Property,
or if such Property is owned or ground leased by a Controlled Joint Venture,
neither any Joint Venture Partner nor any Subsidiary of any Joint Venture
Partner, nor any Indirect Owner of any thereof, shall be a borrower or guarantor
of, or otherwise obligated in respect of, any Indebtedness for

 

36

--------------------------------------------------------------------------------


 

borrowed money (other than (x) Indebtedness under the Term Facility, (y) other
Unsecured Debt so long as such Direct Owner, Joint Venture Partner or Subsidiary
thereof or Indirect Owner that is obligated on such debt is also a Guarantor or
the Borrower and (z) in the case of an Indirect Owner, unsecured Guarantees of
Non-Recourse Debt of a Subsidiary thereof for which recourse to such Indirect
Owner is contractually limited to liability for Customary Recourse Exceptions);

 

(f)                                   such Property is primarily an apartment,
industrial, office, retail, flex or hotel property (including ancillary parking
lots/structures);

 

(g)                                  such Property is located in the continental
United States;

 

(h)                                 such Property is not subject to any Lien or
Negative Pledge, in each case, other than Permitted Property Encumbrances, and
is not subject to any ground lease (other than an Eligible Ground Lease);

 

(i)                                     such Property is not unimproved land or
property under development;

 

(j)                                    neither the Direct Owner of such
Property, nor any Joint Venture Partner, nor any Subsidiary of any Joint Venture
Partner, nor any Indirect Owner of any thereof shall be subject to any
proceedings under any Debtor Relief Law; and

 

(k)                                 such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters that would materially impair the value of
such Property.

 

If at any time a Property does not meet all of the criteria set forth above,
then such Property may be included as an Unencumbered Property only if approved
by the Required Lenders.

 

 “Unencumbered Property Subsidiary” means each direct and indirect Wholly-Owned
Subsidiary of the Borrower, including CIM Urban Partners, L.P. and each Joint
Venture Partner, that is a Direct Owner or Indirect Owner of all or a portion of
an Unencumbered Property.

 

“United States” and “U.S.” mean the United States of America.

 

“Unsecured Debt” means, for any Person as of any date, the portion of
Consolidated Total Indebtedness that is not Secured Debt of any of the
Companies.

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Wells Fargo” means, Wells Fargo Bank, National Association, and its successors.

 

37

--------------------------------------------------------------------------------


 

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

 

“Wholly-Owned Domestic Subsidiary” means a Wholly-Owned Subsidiary of Borrower
organized under the laws of the United States or any state thereof.

 

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, amendments and restatements, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

38

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of any Company shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Companies or to the determination of any amount for the Companies on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)                                 Calculation.  For purposes of calculating
compliance with Section 7.11 or determining the Leverage-Based Applicable Rate
(as defined in the definition of Applicable Rate) in each case at any time prior
to the delivery of financial statements pursuant to Section 6.01(b) for the
quarter ended June 30, 2015, the Borrower shall use the financial statements
delivered to the lenders and administrative agent under the Existing Facility
for the periods ended October 30, 2014, December 31, 2014, and March 31, 2015.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

39

--------------------------------------------------------------------------------


 

1.05                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR” or with respect to any
comparable or successor rate thereto.

 

ARTICLE II.                     THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Making of Term Loans.  Subject to the terms and
conditions of this Agreement, each Lender severally and not jointly agrees to
make Base Rate Loans and LIBOR Loans denominated in Dollars to the Borrower from
time to time on any Business Day during the Term Loan Availability Period, in an
aggregate principal amount up to, but not exceeding, such Lender’s Term
Commitment.  Immediately following the end of the Term Loan Availability Period,
the Lenders shall have no further obligation to fund Term Loans and any
undisbursed Term Commitments shall be canceled.  Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

 

2.02                        Term Borrowings, Conversions and Continuations.

 

(a)                                 Each Term Borrowing, each conversion of Term
Loans from one Type to the other, and each continuation of LIBOR Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Term Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Term Loan Notice. Each such Term Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days (or such
shorter period as shall have been agreed to by the Administrative Agent and the
Lenders) prior to the requested date of any Term Borrowing of, conversion to or
continuation of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate
Loans, and (ii) on the requested date of any Term Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request LIBOR Loans having an
Interest Period other than one, three or six months in duration as provided in
the definition of “Interest Period,” the applicable notice must be received by
the Administrative Agent not later than 11:00 a.m. four Business Days prior to
the requested date of such Term Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00 a.m., three Business Days before the requested date
of such Term Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by the Lenders.  Each Term
Borrowing of, conversion to or continuation of LIBOR Loans shall be in a minimum
principal amount of $1,000,000.  Each Term Borrowing of or conversion to Base
Rate Loans shall be in a minimum principal amount of $500,000.  Each Term Loan
Notice shall specify (i) whether the Borrower is requesting a Term Borrowing, a
conversion of Term Loans from one Type to the other, or a continuation of Term
Loans as LIBOR Loans, (ii) the requested date of the Term Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be borrowed, converted or continued, (iv) the
Type of Term Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration

 

40

--------------------------------------------------------------------------------


 

of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Term Loan in a Term Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans.  If
the Borrower requests a Borrowing of, conversion to, or continuation of LIBOR
Loans in any such Term Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Term Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Term Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  Each Lender shall make the amount
of its Term Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Term Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Term Borrowing
is the initial Term Borrowing, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Wells Fargo with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
LIBOR Loan may be continued or converted only on the last day of an Interest
Period for such LIBOR Loan.  During the existence of a Default, no Term Loans
may be requested as, converted to or continued as LIBOR Loans without the
consent of the Required Lenders, as applicable.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for LIBOR Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Wells Fargo’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)                                  After giving effect to all Term Borrowings,
all conversions of Term Loans from one Type to the other, and all continuations
of Term Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Term Loans.

 

2.03                        [Intentionally Omitted].

 

2.04                        [Intentionally Omitted].

 

2.05                        Prepayments.

 

(a)                                 Optional Prepayment.  Subject to
Section 2.05(b) below, the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans in whole
or in part without premium or penalty; provided that (i) such notice must be in
a

 

41

--------------------------------------------------------------------------------


 

form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of LIBOR Loans and (B) on the date of prepayment of Base
Rate Loans, in each case, or such later time as is reasonably acceptable to the
Administrative Agent; (ii) any prepayment of LIBOR Loans shall be in a minimum
principal amount of $1,000,000; and (iii) any prepayment of Base Rate Loans
shall be in a minimum principal amount of $500,000 or, in each case, if less,
the entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment, the Term Facility and the
Type(s) of Term Loans to be prepaid and, if LIBOR Loans are to be prepaid, the
Interest Period(s) of such Term Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Term Facility).  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a LIBOR Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.17, each such prepayment shall
be promptly paid to the Lenders in accordance with their respective Applicable
Percentages (calculated only giving effect to Outstanding Amounts of Term
Loans).

 

(b)                                 Prepayment Premium.  During the periods set
forth in the table below, the Borrower may only prepay the Term Loans, in whole
or in part, at the prices (expressed as percentages of the principal amount of
such Term Loans to be prepaid) set forth below, as applicable, plus accrued and
unpaid interest, if any, to the date of prepayment (the “Prepayment Premium”):

 

Period

Percentage

From the date hereof to and including May 8, 2016

102.0%

May 9, 2016 to and including May 8, 2017

101.0%

 

Any time after May 8, 2017, the Prepayment Premium shall not apply and the
Borrower shall be permitted to voluntarily prepay the Term Loan in whole or in
part without premium or penalty.  Notwithstanding the foregoing, to the extent
(x) any modification or amendment is made to (or waiver granted with respect to)
any provision or term in Article VI, Article VII, Article X, Section 8.01 or
Section 8.02 (including any material definition related to any of the foregoing
but not defined in such Articles or Sections) of the Existing Facility (or any
facility refinancing, replacing, modifying, extending or increasing the
facilities under the Existing Facility) and a corresponding modification and
amendment is not granted by the Lenders and Administrative Agent (as applicable)
under this Agreement within five Business Days of being granted by the lenders
or administrative agent under the Existing Facility, as applicable, or (y) the
Existing Facility is repaid in full and not replaced by a substantially similar
credit facility, the Prepayment Premium set forth in clause (b) above shall
cease to apply with respect to any prepayment made by the Borrower under this
Agreement and, in each case, therefore the Borrower shall be permitted to prepay
the Term Loan in whole or in part without premium or penalty.

 

42

--------------------------------------------------------------------------------


 

Borrower acknowledges and agrees that the amounts payable under this
Section 2.05 in connection with the prepayment of the Term Loans is a reasonable
calculation of the lost profits of the Lenders in view of the difficulties and
impracticality of determining the actual damages resulting from the prepayment
of such Term Loans.

 

2.06                        Termination or Reduction of Term Commitments.  The
aggregate Term Commitments shall be automatically and permanently reduced to
zero on the last day of the Term Loan Availability Period after giving effect to
any borrowings on such date.

 

2.07                        Repayment of Term Loans.  The Borrower shall repay
to the Term Lenders on the Maturity Date of the Term Facility the aggregate
principal amount of all Term Loans outstanding on such date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the LIBOR
for such Interest Period plus the Applicable Rate for LIBOR Loans; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans.

 

(b)                                 (i) While any Event of Default arising under
Section 8.01(a)(i), (f) or (g) exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(ii)                                  Upon the request of the Required Lenders,
while any Event of Default has occurred and is then continuing (other than as
set forth in clause (b)(i) above), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

(a)                                 Term Loan Unused Fee.  During the period
from the Closing Date to and including the last day of the Term Loan
Availability Period, the Borrower agrees to pay to the Administrative Agent for
the account of the Lenders with unused Term Commitments an unused facility fee
equal to the sum of the daily amount by which the aggregate amount of the Term

 

43

--------------------------------------------------------------------------------


 

Commitments exceeds the aggregate principal balance of Term Loans disbursed
under this Agreement multiplied by two-tenths of one percent (0.20%) per annum
(the “Unused Fee”).  Such Unused Fee shall be computed on a daily basis and
payable in arrears on the first Business Day of July 2015 and of October 2015
and on the Business Day immediately following the last day of the Term Loan
Availability Period or any earlier date of termination of all of the then
outstanding Term Commitments or reduction of the Term Commitments to zero.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to LIBOR) shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Term Loan for the day on which such Term
Loan is made, and shall not accrue on a Term Loan, or any portion thereof, for
the day on which such Term Loan or such portion is paid, provided that any Term
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Companies or for any other
reason, the Borrower, the Administrative Agent or the Required Lenders determine
that (i) the Maximum Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Maximum
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall retroactively be obligated to pay to the Administrative Agent for
the account of the applicable Lenders promptly on demand by the Administrative
Agent (or, if applicable, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under any Debtor Relief Law,
automatically and without further action by the Administrative Agent or any
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under any other
provision of this Agreement, including without limitation, Section 2.08(b) or
under Article VIII.  The Borrower’s obligations under this paragraph shall
survive the termination of the Term Facility and the repayment of all other
Obligations hereunder.

 

2.11                        Evidence of Debt.  The Term Borrowings made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the

 

44

--------------------------------------------------------------------------------


 

amount of the Term Borrowings made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Term Note, which shall evidence such
Lender’s Term Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Term Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Term Loans and payments with respect
thereto.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by any
Loan Party shall be made free and clear of and without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Except as otherwise
expressly provided herein, all payments by any Loan Party hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Term Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Loan Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Term Borrowing of LIBOR
Loans (or, in the case of any Term Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Term Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Term
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Term Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Term Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with

 

45

--------------------------------------------------------------------------------


 

the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans under the applicable Term Facility. 
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable Term Borrowing
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Term Loan included in such Term Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender , in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Term
Loan to be made by such Lender to the Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Term Borrowing set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Term Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Term Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Term Loan in any particular
place or manner.

 

46

--------------------------------------------------------------------------------


 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Term Loans made
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Term Loans and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Term Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans and other amounts owing them in respect of the Term
Facility, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        [Intentionally Omitted].

 

2.15                        [Intentionally Omitted].

 

2.16                        [Intentionally Omitted].

 

47

--------------------------------------------------------------------------------


 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise, and including any amounts
made available or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default has occurred and is
then continuing), to the funding of any Term Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default has occurred and is then continuing, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their respective Applicable
Percentages hereunder.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.17(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any Unused Fee payable under Section 2.09(a) for any period
during which such Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Defaulting Lender shall no
longer be deemed to be a Defaulting Lender, the

 

48

--------------------------------------------------------------------------------


 

Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Term Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Term Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.17(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by such Loan
Party or the Administrative Agent, as required by such Laws, to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Administrative Agent, as
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions for Indemnified Taxes applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the

 

49

--------------------------------------------------------------------------------


 

information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.  Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the

 

50

--------------------------------------------------------------------------------


 

case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender (which solely for purposes of
this Section 3.01(e) shall include the Administrative Agent) that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

51

--------------------------------------------------------------------------------


 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, executed copies of
IRS Form W-8BEN-E (or W-8BEN, as applicable), establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)                              in the case of a foreign Lender, for whom
payments under the Loan Documents constitute income that is effectively
connected with such Lender’s conduct of a trade or business in the United
States, executed copies of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit G-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner of payments made under any Loan Documents, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

52

--------------------------------------------------------------------------------


 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to any Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

 

53

--------------------------------------------------------------------------------


 

(g)                                  Payments made by Administrative Agent.  For
the avoidance of doubt, any payments made by the Administrative Agent to any
Lender shall be treated as payments made by the applicable Loan Party.

 

(h)                                 [Intentionally Omitted].

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender the termination of the Term Facility and the repayment, satisfaction or
discharge of all other Obligations.

 

3.02                        Illegality.  Notwithstanding any other provision of
this Agreement, (a) if any Lender shall determine (which determination shall be
conclusive and binding) that it is unlawful for such Lender to honor its
obligation to make or maintain LIBOR Loans hereunder (a “LIBOR Illegality
Event”), then such Lender shall promptly notify the Borrower in writing thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or continue, or to convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5 shall be
applicable).

 

During any period in which a LIBOR Illegality Event is in effect, the Borrower
may request, through the Administrative Agent, that the Lenders affected by such
LIBOR Illegality Event confirm that the circumstances giving rise to the LIBOR
Illegality Event continue to be in effect.  If, within thirty Business Days
following such confirmation request, such Lenders have not confirmed the
continued effectiveness of such LIBOR Illegality Event, then such LIBOR
Illegality Event shall no longer be deemed to be in effect; provided, that
(A) the Borrower shall not be permitted to submit any such request more than
once in any 30-day period and (B) nothing contained in this Section 3.02 or the
failure to provide confirmation of the continued effectiveness of such LIBOR
Illegality Event shall in any way affect the Lenders’ right to provide any
additional notices of an LIBOR Illegality Event as provided in this
Section 3.02.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a LIBOR Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such LIBOR Loan, or (ii) adequate and reasonable means do not
exist for determining the LIBOR for any requested Interest Period with respect
to a proposed LIBOR Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to this clause (a), the “Impacted Loans”), or
(b) the Administrative Agent or the affected Lenders determine that for any
reason the LIBOR for any requested Interest Period with respect to a proposed
LIBOR Loan does not adequately and fairly reflect the cost to such Lenders of
funding such LIBOR Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender (each of (a) through (b), a “Market Disruption
Event”).  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR component of the Base Rate, the
utilization of the LIBOR component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the affected Lenders) revokes such

 

54

--------------------------------------------------------------------------------


 

notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Term Borrowing of, conversion to or continuation of LIBOR Loans
(to the extent of the affected LIBOR Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a Term
Borrowing of Base Rate Loans in the amount specified therein.

 

During any period in which a Market Disruption Event is in effect, the Borrower
may request, through the Administrative Agent, that the affected Lenders (who
gave such notice), as applicable, confirm that the circumstances giving rise to
the Market Disruption Event continue to be in effect. If, within thirty Business
Days following such confirmation request, the affected Lenders have not
confirmed the continued effectiveness of such Market Disruption Event, then such
Market Disruption Event shall no longer be deemed to be in effect; provided,
that (A) the Borrower shall not be permitted to submit any such request more
than once in any 30 day period and (B) nothing contained in this Section 3.03 or
the failure to provide confirmation of the continued effectiveness of such
Market Disruption Event shall in any way affect the affected Lenders’ right to
provide any additional notices of a Market Disruption Event as provided in this
Section 3.03.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Term Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

3.04                        Increased Costs; Reserves on LIBOR Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e));

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

55

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (excluding any Tax described in the
parenthetical contained in clause (ii) preceding) affecting this Agreement or
LIBOR Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Term Loan the
interest on which is determined by reference to the LIBOR (or of maintaining its
obligation to make any such Term Loan), or to increase the cost to such Lender
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.  If any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any amounts
as to which it has been paid by Borrower pursuant to this Section 3.04(a), an
amount equal to such refund (but only to the extent of the payments made by
Borrower under this Section), net of all out-of-pocket expenses of such Lender
shall be deducted from the interest amount payable by Borrower to such Lender
for the next subsequent calendar month.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Term
Commitments of such Lender or the Term Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

56

--------------------------------------------------------------------------------


 

(e)                                  Reserves on LIBOR Loans.  The Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Term Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Term Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 Business Days from receipt of such notice.

 

(f)                                   Notwithstanding the foregoing, a Lender
will not be entitled to demand, and the Borrower will not be obligated to pay,
any amount under this Section 3.04 to the extent that such demand is applied to
the Loan Parties in a discriminatory manner.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Term Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Term Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Term Loan) to prepay, borrow,
continue or convert into any Term Loan other than a Base Rate Loan on the date
or in the amount notified by the Borrower; or

 

(c)                                  any assignment of a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of the
replacement of a Lender pursuant to Sections 3.06(b) and 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at the LIBOR for such Term Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Term Borrowing to the Borrower through any Lending
Office; provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Term Borrowing in accordance with the
terms of this Agreement.  If any Lender requests compensation under Section
3.04, or

 

57

--------------------------------------------------------------------------------


 

requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then, at
the request of the Borrower, such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous in any material respect to
such Lender.  The Borrower hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender determines or any Governmental Authority has asserted that it is unlawful
for such Lender or its Lending Office to make, maintain or fund Term Loans
pursuant to Section 3.02 and, in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive the termination of the Term Facility, repayment
of all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Term Borrowing.  The
effectiveness of this Agreement and the obligation of each Lender to make its
initial Term Borrowing hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or e-mails (in a .pdf format) or
telecopies (in each case, followed promptly by originals to the extent set forth
below or otherwise requested by the Administrative Agent) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Obligor, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

 

(i)                                     executed counterparts of this Agreement,
in such number as requested by Administrative Agent;

 

(ii)                                  a Term Note executed by the Borrower in
favor of each Term Lender requesting a Term Note (which, to the extent delivered
via e-mail (in a .pdf format) or telecopies, shall be followed promptly by
originals);

 

58

--------------------------------------------------------------------------------


 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Obligor as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Obligor is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Obligor is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in (A) its jurisdiction of organization and (B)
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

 

(v)                                 a favorable opinion of (i) Sullivan &
Cromwell LLP, counsel to the Obligors and (ii) Venable LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Obligors and the Loan Documents as the Administrative
Agent may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of the
Borrower either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by each
Obligor and the validity against each Obligor of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (B) that there has been no event or circumstance
since December 31, 2014 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect and (C) that
no action, suit, investigation or proceeding is pending or, to the knowledge of
any Loan Party, threatened in writing in any court or before any arbitrator or
Governmental Authority that (1) relates to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby, or (2)
would reasonably be expected to have a Material Adverse Effect;

 

(viii)                        a Solvency Certificate from the Borrower
certifying that, after giving effect to the transactions to occur on the Closing
Date (including, without limitation, all Term Borrowings to occur on the Closing
Date), the Loan Parties and their Subsidiaries, taken as a whole and on a
consolidated basis, are Solvent;

 

(ix)                              a duly completed Compliance Certificate
calculated on a pro forma basis for the Borrower’s fiscal quarter ending
December 31, 2014;

 

(x)                                 [Intentionally Omitted];

 

(xi)                              the financial statements referenced in Section
5.05(a) and (b);

 

59

--------------------------------------------------------------------------------


 

(xii)                           such additional assurances or certifications
with respect to satisfaction of the conditions precedent in Article IV as the
Administrative Agent or the Required Lenders reasonably may require; and

 

(xiii)                        the Administrative Agent and each Lender shall
have received all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

(b)                                 Any fees required hereunder or under the Fee
Letter to be paid on or before the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all reasonable and documented out-of-pocket fees,
charges and disbursements of outside counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced (which invoice may be in summary form) at least two (2) Business
Days prior to the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

4.02                        Conditions to all Term Borrowings.  The obligation
of each Lender to honor any request for Term Borrowing (including the request
for the initial Term Borrowing, but excluding a Term Loan Notice requesting only
a conversion of Term Loans to the other Type, or a continuation of LIBOR Loans)
is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Company contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Term Borrowing, except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, (ii) any representation or warranty that is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects as of such applicable date (including
such earlier date set forth in the foregoing clause (i)) after giving effect to
such qualification and (iii) that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01.

 

60

--------------------------------------------------------------------------------


 

(b)           No Default shall exist, or would result from such proposed Term
Borrowing or from the application of the proceeds thereof.

 

(c)           [Reserved].

 

(d)           The Administrative Agent shall have received a request for Term
Borrowing in accordance with the requirements hereof.

 

Each request for Term Borrowing (other than a Term Loan Notice requesting only a
conversion of Term Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a), (b) and (c) have been
satisfied on and as of the date of the applicable Term Borrowing.

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power.  Each Company and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Company that is
not a Loan Party, to the extent that the failure of such Company to be duly
organized or formed and in good standing would not reasonably be expected to
have a Material Adverse Effect, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of an
Obligor, execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the transactions contemplated by the Loan
Documents, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Company of each Loan Document to which such Company is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Company’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Lien
permitted hereby) under, or require any payment to be made under (i) any
Contractual Obligation to which such Company is a party or affecting such
Company or the properties of such Company, which would reasonably be expected to
have a Material Adverse Effect or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery

 

61

--------------------------------------------------------------------------------


 

or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document or for the consummation of any of the transactions
contemplated hereby.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party.  This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, or by general equitable principles relating to enforceability
(regardless of whether enforcement is sought at law or equity).

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness to the extent required to be shown
pursuant to GAAP.

 

(b)           [Reserved].

 

(c)           Since December 31, 2014, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(d)           The consolidated forecasted balance sheet and statements of income
and cash flows of the Companies delivered pursuant to Section 6.01(c), and those
delivered on or prior to the Closing Date, were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery such forecasts (it being
understood and agreed that forecasts, estimates and projections as to future
events are not to be viewed as facts or guaranties of future performance, that
actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material and
that the Borrower makes no representation that such representations will in fact
be realized).  As to statements, information and reports specified as having
been derived by the Borrower from third parties, other than Affiliates of the
Borrower or any of its Subsidiaries, the Borrower represents only that it has no
knowledge of any material misstatement therein.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Company or any of its Subsidiaries or against any
of their properties or revenues that (a) challenges the validity or
enforceability of this Agreement or any other Loan Document, or any of the
transactions

 

62

--------------------------------------------------------------------------------


 

contemplated hereby, or (b) have a reasonable probability of being determined
adversely and if determined adversely would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

5.07        No Default.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08        Ownership of Property.  Each Company and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09        Environmental Compliance.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither any Company nor any of its Subsidiaries
(i) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has incurred any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any facts or conditions that could reasonably be expected to
result in any Environmental Liability.

 

5.10        Insurance.  The Borrower and its Subsidiaries insure their
properties (after giving effect to self-insurance) in such amounts, with such
deductibles and covering such risks, as are reasonable and prudent, and
customarily carried by companies engaged in similar businesses and owning
similar properties in the respective localities where the Borrower or the
applicable Subsidiary operates.

 

5.11        Taxes.  Each Company and each of its Subsidiaries has timely filed
all federal, state and other tax returns and reports required to be filed, and
has timely paid all federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (i) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) which would
not reasonably be expected to have a Material Adverse Effect.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the knowledge of the
Companies, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.  None of the Unencumbered Properties constitutes a “plan
asset” within the meaning of 29 C.F.R. 2510.3-101 as modified in operation by
Section 3(42) of ERISA.

 

63

--------------------------------------------------------------------------------


 

(b)           There are no pending or, to the knowledge of the Companies,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

(c)           Except as would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect:  (i) no ERISA Event has
occurred, and neither any Company nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) each Company and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments for which the due
date has passed; (v) neither any Company nor any ERISA Affiliate has engaged in
a transaction that would reasonably be expected to subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)           Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

5.13        Subsidiaries; Equity Interests; Companies.  Set forth on Schedule
5.13 is a complete and accurate list of all Companies, showing as of the Closing
Date (as to each Company) the jurisdiction of its incorporation or organization
and the type of organization it is.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           Such Company is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Term Borrowing, not more than
25% of the value of the assets (of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) will be margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

64

--------------------------------------------------------------------------------


 

5.15        Disclosure.  As of the date hereof, no written information or
written data (excluding any forecasts, projections, budgets, estimates and
general market or industry data) furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished or publicly disclosed by the Borrower) when
provided and when taken as a whole with all other information or data provided,
furnished or disclosed by the Borrower contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, (i) with respect to projected financial
information, each Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made (it
being understood and agreed that forecasts, estimates and projections as to
future events are not to be viewed as facts or guaranties of future performance,
that actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material and
that the Borrower makes no representation that such representations will in fact
be realized) and (ii) as to statements, information and reports specified as
having been derived by the Borrower from third parties, other than Affiliates of
the Borrower or any of its Subsidiaries, the Borrower represents only that it
has no knowledge of any material misstatement therein.

 

5.16        Compliance with Laws.  Each Company and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.17        Taxpayer Identification Number.  Each Obligor’s true and correct
U.S. taxpayer identification number is set forth on a list provided to the
Administrative Agent on or prior to the Closing Date, which the Administrative
Agent is authorized to post on the Platform (or, in the case of a Subsidiary
that becomes a Guarantor after the Closing Date, is set forth in the information
provided to the Administrative Agent with respect to such Subsidiary pursuant to
Section 6.12).

 

5.18        OFAC; Designated Jurisdictions.  No Company, no Subsidiary of any
Company nor, to the knowledge of any Company, any other Related Party of a
Company, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) located, organized or resident in a Designated Jurisdiction or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Designated Jurisdiction.  No Term
Loan, nor the proceeds from any Term Loan, has been used, directly or
indirectly, by the Borrower or any Affiliate thereof to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject or target of any Sanctions, or in any other manner that will

 

65

--------------------------------------------------------------------------------


 

result in any violation by any Person (including any Lender, the Arrangers or
the Administrative Agent of Sanctions.

 

5.19        Solvency.  The Companies and their Subsidiaries, taken as a whole
and on a consolidated basis, are Solvent.

 

5.20        REIT Status.  The Borrower is organized and operated in a manner
that allows it to qualify for REIT Status.

 

5.21        Unencumbered Properties.  Each Property included in any calculation
of Unencumbered Asset Value or Unencumbered NOI satisfied, at the time of such
calculation, all of the requirements contained in the definition of
“Unencumbered Property Criteria”.

 

5.22        Anti-Money Laundering Laws; Anti-Corruption Laws.

 

(a)           Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any Related Party thereof
(i) has violated or is in violation of any applicable anti-money laundering law
or (ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

 

(b)           The Companies and their respective Subsidiaries have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Term Commitment hereunder, any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent obligation not yet due and payable), the Loan Parties shall, and
shall (as applicable) cause each of their respective Subsidiaries to (or, solely
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.12 and
6.15, the Borrower shall):

 

6.01        Financial Statements.  Deliver to the Administrative Agent, on
behalf of the Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ending December 31,
2015), a consolidated balance sheet of the Companies as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(or in the case of the December 31, 2015 statements, the figures set forth in
the Audited Financial Statements), all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion

 

66

--------------------------------------------------------------------------------


 

of an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with GAAP and shall not
be subject to any “going concern” or like qualification or exception (other than
any such qualification or exception solely as a result of the Term Loans or
loans under the Existing Facility becoming current obligations as a result of
the maturity of the Term Loans or loans under the Existing Facility during the
fiscal year immediately following the fiscal year for which such statements are
furnished) or any qualification or exception as to the scope of such audit, and
which report shall state that such financial statements fairly present the
consolidated financial condition of the Borrower as at the dates indicated and
the results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years, or words of
a similar effect (except for changes with which such independent certified
public accountant, if applicable, shall concur and which shall have been
disclosed in the notes to such financial statements) (which report shall be
subject to the confidentiality limitations set forth herein); and

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 15 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)) (commencing
with the fiscal quarter ending March 31, 2015) an unaudited consolidated balance
sheet of the Companies as at the end of such fiscal quarter, the related
unaudited consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and the
related unaudited consolidated statements of changes in shareholders’ equity,
and cash flows for the portion of the Borrower’s fiscal year then ended, in each
case (commencing with the fiscal quarter ending March 31, 2015) setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief financial
officer, treasurer or controller of the Borrower as fairly presenting the
consolidated financial condition, results of operations, shareholders’ equity
and cash flows of the Companies in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

 

(c)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Companies on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the latest
Maturity Date occurs).

 

Financial statements from time to time furnished pursuant to this
Section 6.01(a) or (b) shall in form be consistent with the financial statements
referred to in Sections 5.05(a) and (b).  As to any information contained in
materials furnished pursuant to Section 6.02(c), the Companies shall not be
separately required to furnish such information under Section 6.01(a) or
(b) above, but the foregoing shall not be in derogation of the obligation of the
Companies to furnish the information and materials described in Sections
6.01(a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent, on behalf of the Lenders, in form and detail satisfactory to the
Administrative Agent:

 

67

--------------------------------------------------------------------------------


 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower.  Each Compliance Certificate shall be accompanied by
(i) copies of the statements of Net Operating Income attributable to each
Property and Unencumbered NOI attributable to each Unencumbered Property for
such fiscal quarter or year, prepared on a basis consistent with the Audited
Financial Statements and otherwise in form and substance reasonably satisfactory
to the Administrative Agent, together with a certification by the chief
financial officer or chief accounting officer of the Borrower that the
information contained in such statement fairly presents Net Operating Income
attributable to each Property and Unencumbered NOI attributable to each
Unencumbered Property for such periods and (ii) a calculation, in form and
substance satisfactory to the Administrative Agent, of the Current Value and
Unencumbered Asset Value as of the last day of the fiscal period covered by such
Compliance Certificate;

 

(b)           promptly after the same are available, and only to the extent not
publicly available on EDGAR, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(c)           promptly, except to the extent prohibited by Law or would
reasonably be expected to result in the loss of an attorney-client privilege or
would violate a confidential obligation to a Person that is not an Affiliate of
the Borrower, following any written request therefor, such other information
regarding the operations, business or corporate affairs or financial condition
of the Companies or any of their Subsidiaries, or compliance with the terms of
this Agreement, as the Administrative Agent or the Required Lenders through the
Administrative Agent may reasonably request; and

 

(d)           promptly after the assertion or occurrence thereof, written notice
of any action or proceeding against or of any noncompliance by any Company or
any of its Subsidiaries with any applicable Environmental Law or applicable
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

Each Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or another similar electronic system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Company hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Company shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Companies or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

6.03        Notices.  Promptly notify the Administrative Agent, on behalf of the
Lenders:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

 

(c)           of the occurrence of any ERISA Event;

 

(d)           of any material change in accounting policies or financial
reporting practices by any Company or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);

 

(e)           of any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating; provided, that the provisions of this clause (e) shall
not apply until such time, if any, as the Borrower obtains an Investment Grade
Credit Rating; and

 

69

--------------------------------------------------------------------------------


 

(f)            within ten (10) Business Days of any Company becoming aware of
(i) any Release, or threat of Release, of any Hazardous Materials in violation
of any applicable Environmental Law at any Property; (ii) any violation of any
applicable Environmental Law that any Company or any of their respective
Subsidiaries required to be reported in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Unencumbered
Property, or (B) any other Property that, in each case under clauses (i) through
(iii) above, could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and the other Companies have taken and propose to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04        Payment of Taxes.  Pay and discharge as the same shall become due
and payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless (i) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by such Company or such Subsidiary
or (ii) the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all of (x) its Unencumbered Properties and (y) its other
material properties and equipment necessary in the operation of its business,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain and cause each of its
Subsidiaries to maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower (after giving effect to any
self-insurance), insurance with respect to its properties and its business
against general liability, property casualty and such other casualties and
contingencies as shall be commercially reasonable and in accordance with the
customary and

 

70

--------------------------------------------------------------------------------


 

general practices of businesses having similar operations in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent for such businesses.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

6.09        Books and Records.  (a) Maintain proper books of record and account,
in accordance with GAAP consistently applied in all material respects and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Company or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Except to the extent prohibited by applicable
Law or as would reasonably be expected to result in the loss of attorney-client
privilege, permit representatives and independent contractors of the
Administrative Agent (who may be accompanied by representatives and independent
contractors of any Lender) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers, and independent public accountants, all at the expense of the
Borrower and at such reasonable times during normal business hours to be
mutually agreed in advance; provided, that unless an Event of Default has
occurred and is continuing, (i) only one such inspection per calendar year shall
be at the expense of the Borrower and (ii) there shall be no more than two
inspections in any calendar year.

 

6.11        Use of Proceeds.  Use the proceeds of the Term Borrowings for
general corporate purposes, including for repaying Indebtedness, financing
acquisitions, funding working capital and capital expenditures and Restricted
Payments and Investments to the extent otherwise permitted hereunder, and, in
each case, related fees and expenses, not in contravention of any Law or of any
Loan Document.

 

6.12        Additional Unencumbered Properties and Guarantors.

 

(a)           If at any time the Borrower desires to include as an Unencumbered
Property any Proposed Real Estate, prior to any such inclusion the Borrower
shall:

 

(i)            notify the Administrative Agent in writing of its desire to
include such Proposed Real Estate as an Unencumbered Property, which notice
shall also include a list of each Wholly-Owned Subsidiary, including each Joint
Venture Partner, that is (or will be upon the acquisition or leasing thereof or
upon the acquisition of the owner or lessee thereof) the Direct Owner or an
Indirect Owner thereof and that at such time is a borrower or a guarantor of, or
is otherwise obligated in respect of, any Unsecured Debt (other than, in the
case of an Indirect Owner, unsecured Guarantees of Non-Recourse Debt of a
Subsidiary thereof for which recourse to such Indirect Owner is contractually

 

71

--------------------------------------------------------------------------------


 

limited to liability for Customary Recourse Exceptions) (each such Subsidiary
being referred to hereinafter as a “Proposed Unencumbered Subsidiary”);

 

(ii)           at least 10 days prior to the date such Proposed Real Estate is
to be included as an Unencumbered Property,

 

(A)          provide the Administrative Agent with the U.S. taxpayer
identification number for each such Proposed Unencumbered Subsidiary, and

 

(B)          provide the Administrative Agent, on behalf of the Lenders, with
all documentation and other information concerning each such Proposed
Unencumbered Subsidiary that the Administrative Agent or any Lender may
reasonably request in order to comply with their obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act;

 

(iii)          cause each such Proposed Unencumbered Subsidiary to execute and
deliver a joinder agreement in substantially the form attached hereto as
Exhibit F; and

 

(iv)          deliver to the Administrative Agent (1) the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such Proposed Unencumbered
Subsidiary and (2) as and to the extent reasonably requested by the
Administrative Agent, deliver to the Administrative Agent a favorable opinion of
counsel, which counsel shall be reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, as to matters
concerning such Proposed Unencumbered Subsidiary and the Loan Documents as the
Administrative Agent may reasonably request.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, in the event that the results of any such “know your customer” or
similar investigation conducted by the Administrative Agent or any Lender with
respect to any Proposed Unencumbered Subsidiary are not reasonably satisfactory
to the Administrative Agent or any Lender, such Subsidiary shall not be
permitted to become a Guarantor, and for the avoidance of doubt no Property
owned or ground leased by such Subsidiary shall be included as an Unencumbered
Property, as applicable, without the prior written consent of the Administrative
Agent.

 

6.13        Compliance with Environmental Laws.  Comply, and use its
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits relating to such
properties; obtain and renew all material Environmental Permits necessary for
its operations and properties; and conduct any required investigation, study,
sampling and testing, and undertake any required cleanup, response, removal,
remedial or other action necessary to remove, remediate and clean up all
Hazardous Materials at, on, under or emanating from any of the properties owned,
leased or operated by it in accordance with the requirements of all applicable
Environmental Laws; provided, however, that Companies and their Subsidiaries
shall not be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

 

72

--------------------------------------------------------------------------------


 

6.14        Further Assurances.  Promptly upon request by the Administrative
Agent, (a) correct any material defect or manifest error that may be discovered
in any Loan Document and (b) do, execute and take any and all such further acts,
deeds, certificates and assurances and other instruments as the Administrative
Agent may reasonably require from time to time in order to carry out more
effectively the purposes of the Loan Documents.

 

6.15        Maintenance of REIT Status; New York Stock Exchange or NASDAQ
Listing.  At all times (a) continue to be organized and operated in a manner
that will allow the Borrower to qualify for REIT Status and (b) cause at least
one class of the common Equity Interests of the Borrower to be listed on the New
York Stock Exchange or The NASDAQ Stock Market.

 

6.16        Anti-Corruption Laws.  Conduct its businesses in compliance with
applicable anti-corruption laws and maintain policies and procedures designed to
promote and achieve compliance with such laws.

 

ARTICLE VII.  NEGATIVE COVENANTS

 

So long as any Lender shall have any Term Commitment hereunder, any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent obligation not yet due and payable), the Loan Parties shall not, nor
shall they permit (as applicable) any of their respective Subsidiaries to,
directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien or
Negative Pledge upon (a) any Unencumbered Property or the right to receive any
income therefrom or proceeds thereof, in each case, other than Permitted
Property Encumbrances or (b) any Equity Interest of any Unencumbered Property
Subsidiary or the right to receive any income therefrom or proceeds thereof, in
each case, other than Permitted Equity Encumbrances.

 

7.02        Investments.  Make or hold any Investments, except:

 

(a)           Investments held by the Borrower or its Subsidiaries in the form
of cash or Cash Equivalents, and Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit;

 

(b)           Investments made by a Company in any other Company that is
consolidated with the Borrower for financial reporting purposes under GAAP;

 

(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or
lessees;

 

(d)           Investments in unimproved land holdings (including through the
purchase or other acquisition of all of the Equity Interests of any Person that
owns unimproved land holdings) so long as the aggregate amount of Investments
made in reliance on this clause (d) does not at any time exceed (i) 5% of the
Total Asset Value and (ii) taken together with the aggregate amount of

 

73

--------------------------------------------------------------------------------


 

Investments made in reliance on clauses (e) through (g) of this Section 7.02,
35% of the Total Asset Value;

 

(e)           Investments (whether originated or acquired by the Borrower or a
Subsidiary thereof) consisting of mortgage loans, commercial loans, mezzanine
loans and notes receivable (including construction and repositioning loans, but
excluding “SBA 7(a) Loans, subject to secured borrowings” (i.e., sold portion of
SBA 7(a) Loans)) so long as the aggregate amount of Investments made in reliance
on this clause (e) does not at any time exceed (i) 20% of the Total Asset Value
and (ii) taken together with the aggregate amount of Investments made in
reliance on clauses (d), (f), and (g) of this Section 7.02, 35% of the Total
Asset Value;

 

(f)            Investments in respect of construction in progress so long as the
aggregate amount of Investments made in reliance on this clause (f) does not at
any time exceed (i) 25% of the Total Asset Value and (ii) taken together with
the aggregate amount of Investments made in reliance on clauses (d), (e), and
(g) of this Section 7.02, 35% of the Total Asset Value;

 

(g)           Investments in any Unconsolidated Affiliates (including through
the purchase or other acquisition of Equity Interests of any Unconsolidated
Affiliate) so long as the aggregate amount of Investments made in reliance on
this clause (g) does not at any time exceed (i) 20% of the Total Asset Value and
(ii) taken together with the aggregate amount of Investments made in reliance on
clauses (d) through (f) of this Section 7.02, 35% of the Total Asset Value;

 

(h)           Guarantees permitted under Section 7.03; and

 

(i)            other Investments by the Companies and their Subsidiaries
(excluding Investments of the types described in clauses (a) through (h) of this
Section 7.02, whether or not permitted under such clauses);

 

provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clauses (b) or (d) through (i) of this Section 7.02 be consummated
if, (i) immediately before or immediately after giving effect thereto, a Default
shall have occurred and be continuing or would result therefrom or (ii) the
Companies would not be in compliance, on a Pro Forma Basis, with the provisions
of Section 7.11.

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness unless (a) no Default has occurred and is continuing immediately
before and immediately after the incurrence of such Indebtedness and
(b) immediately after giving effect to the incurrence of such Indebtedness, the
Companies shall be in compliance, on a Pro Forma Basis, with the provisions of
Section 7.11.

 

7.04        Fundamental Changes; Dispositions.  Merge, dissolve, liquidate,
consolidate with or into another Person, make any Disposition or, in the case of
any Subsidiary of the Borrower, issue, sell or otherwise Dispose of any of such
Subsidiary’s Equity Interests to any Person, unless:

 

(a)           no Default has occurred and is continuing immediately before and
after such transaction;

 

74

--------------------------------------------------------------------------------


 

(b)           immediately after giving effect thereto, the Companies shall be in
compliance, on a Pro Forma Basis, with the provisions of Section 7.11;

 

(c)           the representations and warranties of the Borrower and each other
Company contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date thereof and immediately after giving effect thereto, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (2) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (1)) after giving
effect to such qualification and (3) for purposes of this Section 7.04, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and

 

(d)           in the event of any Disposition of an Unencumbered Property for
which a Direct Owner or an Indirect Owner is a Guarantor hereunder or a
Disposition of any such Direct Owner or Indirect Owner, the provisions of
Section 11.19(a) shall be satisfied;

 

provided, that, neither the Borrower nor CIM Urban Partners, L.P. may merge,
dissolve or liquidate or consolidate with or into any other Person.

 

7.05        Minimum Property Condition.  Fail to satisfy the Minimum Property
Condition at any time.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
if an Event of Default has occurred and is continuing or would result therefrom,
except that the following shall be permitted:

 

(a)           the Borrower and each Subsidiary thereof may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person;

 

(b)           each Subsidiary of the Borrower may declare and make Restricted
Payments ratably to the holders of such Subsidiary’s Equity Interests according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made; and

 

(c)           the Borrower may declare and pay pro rata dividends on its Equity
Interests, or make pro rata distributions with respect thereto, in an amount for
any fiscal year of the Borrower not to exceed such amount of funds required to
be distributed to its equityholders in order for the Borrower to (x) maintain
its REIT Status for U.S. federal and state income tax purposes and (y) avoid the
payment of U.S. federal or state income or excise tax; provided, that no cash
Restricted Payments will be permitted following acceleration of any amount owing
under the Term Facilities or during the existence of an Event of Default arising
under Section 8.01(f) or (g).

 

75

--------------------------------------------------------------------------------


 

If at the time of declaration any Restricted Payment is permitted by this
Section 7.06, the making of such Restricted Payment shall be deemed permitted.

 

7.07        Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the Closing Date (which businesses as of the
Closing Date include any Investment that would be permitted by Section 7.02(e)),
or any business substantially related, complementary, ancillary or incidental
thereto.

 

7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on terms substantially as favorable to the Borrower or a
Subsidiary thereof as would be obtainable by the Borrower or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply
to Investments and Restricted Payments expressly permitted hereunder.  The
parties hereto agree that the transactions pursuant to the agreements, as in
effect on the Closing Date, and the proposed strategic initiative set forth in
Schedule 7.08 are (or will be in the case of the strategic initiative) on terms
substantially as favorable to the Borrower or a Subsidiary thereof as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.

 

7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (i) any Company to make Restricted Payments to the
Borrower or any Wholly Owned Subsidiary that is a Direct Owner or Indirect Owner
of an Unencumbered Property, or to otherwise transfer any Unencumbered Property,
or the right to receive any income therefrom or proceeds thereof, to any
Company, (ii) any Unencumbered Property Subsidiary to Guarantee any Obligations
or (iii) any Unencumbered Property Subsidiary, any Controlled Joint Venture or
any Controlled Venture Subsidiary to create, incur, assume or suffer to exist
Liens on (x) any Unencumbered Property or the right to receive any income
therefrom or proceeds thereof, in each case, other than Permitted Property
Encumbrances or (y) any Equity Interest of any Unencumbered Property Subsidiary,
any Equity Interest of any Controlled Joint Venture owned by a Joint Venture
Partner, any Equity Interest of any Controlled Joint Venture Subsidiary that
owns an Unencumbered Property, or the right to receive any income therefrom or
proceeds thereof, in each case, other than Permitted Equity Encumbrances;
provided, however, that clause (i) above shall not prohibit customary
limitations on Restricted Payments or Negative Pledges (A) provided in favor of
any holder of Secured Indebtedness of a Subsidiary so long as (1) such
Subsidiary is not an Unencumbered Property Subsidiary, a Controlled Joint
Venture Subsidiary that owns an Unencumbered Property or a Controlled Joint
Venture that owns a Controlled Joint Venture Subsidiary that owns an
Unencumbered Property and (2) such Secured Indebtedness is permitted under
Sections 7.03, (B) contained in (1) any agreement in connection with a
Disposition permitted by Section 7.04 (provided that such limitation shall only
be effective against the assets or property that are the subject of such
Disposition) or (2) the constituent documents of, or joint venture agreements or
other similar agreements entered into in the ordinary course of business that
are applicable solely to, a non-Wholly Owned Subsidiary that is not a Controlled
Joint Venture Subsidiary that owns an Unencumbered Property or a Controlled

 

76

--------------------------------------------------------------------------------


 

Joint Venture that owns a Controlled Joint Venture Subsidiary that owns an
Unencumbered Property and (C) that constitute Permitted Pari Passu Provisions.

 

7.10        Use of Proceeds.  Use the proceeds of any Term Borrowing, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11        Financial Covenants.

 

(a)           Maximum Leverage Ratio.  Permit the Maximum Leverage Ratio to
exceed 60% as of any date.

 

(b)           Maximum Secured Leverage Ratio.  Permit the Maximum Secured
Leverage Ratio to exceed 40% as of any date.

 

(c)           Maximum Secured Recourse Leverage Ratio.  Permit the Maximum
Secured Recourse Leverage Ratio to exceed 10% as of any date.

 

(d)           Minimum Fixed Charge Coverage Ratio.  Permit the Minimum Fixed
Charge Coverage Ratio to be less than 1.50:1.00 as of the last day of any fiscal
quarter of the Borrower.

 

(e)           [Intentionally Omitted].

 

(f)            Minimum Unencumbered Interest Coverage Ratio.  Permit the Minimum
Unencumbered Interest Coverage Ratio to be less than 1.75:1.00 as of the last
day of any fiscal quarter of the Borrower.

 

(g)           Maximum Unencumbered Leverage Ratio.  Permit the Maximum
Unencumbered Leverage Ratio to exceed 60% as of any date.

 

7.12        Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.

 

7.13        Amendments of Organization Documents.  At any time cause or permit
any Obligor’s Organization Documents to be modified, amended, amended and
restated or supplemented in any respect whatsoever, without, in each case, the
express prior written consent or approval of the Administrative Agent and the
Required Lenders, if such changes would adversely affect such Obligor’s ability
to repay the Obligations.

 

7.14        Sanctions; Anti-Money Laundering Laws; Anti-Corruption Laws.

 

(a)           Directly or indirectly, engage in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated in any applicable
law, regulation or other binding measure by the Organisation for Economic
Cooperation and Development’s Financial Action Task Force on

 

77

--------------------------------------------------------------------------------


 

Money Laundering or violate these laws or any other applicable anti-money
laundering law or engage in these actions.

 

(b)           Directly or indirectly, use the proceeds of any Term Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.

 

(c)           Directly or indirectly use the proceeds of any Term Borrowing for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Any Obligor fails to pay (i) when and as required to
be paid herein, any amount of principal of any Term Loan (whether upon demand at
maturity, by reason of acceleration or otherwise), or (ii) within three Business
Days after the same becomes due, any interest on any Term Loan, any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  Any Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05
(with respect to the Borrower), 6.11, 6.12, or Article VII or Article X; or

 

(c)           Other Defaults.  Any Company fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Company herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made or any representation or warranty that
is already by its terms qualified as to “materiality”, “Material Adverse Effect”
or similar language shall be incorrect or misleading in any respect after giving
effect to such qualification when made or deemed made; or

 

(e)           Cross-Default.

 

(i)            Any Company (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Recourse Debt or Guarantee of Recourse Debt (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all

 

78

--------------------------------------------------------------------------------


 

creditors under any combined or syndicated credit arrangement), individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of more than the Threshold Amount for Recourse Debt, or (B) fails to observe or
perform any other agreement or condition relating to any Recourse Debt or
Guarantee of Recourse Debt having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of more than the Threshold Amount for Recourse Debt or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or

 

(ii)           Any Company (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Non-Recourse Debt or Guarantee of Non-Recourse Debt having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of more than the Threshold Amount for Non-Recourse
Debt, or (B) fails to observe or perform any other agreement or condition
relating to any Non-Recourse Debt or Guarantee of Non-Recourse Debt having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement), individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of more than the Threshold Amount for Non-Recourse
Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or

 

(iii)          there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Company is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which any Company is an Affected Party (as so defined) and,
in either event, the

 

79

--------------------------------------------------------------------------------


 

aggregate Swap Termination Values owed by any Company as a result thereof is
greater than the Threshold Amount for Recourse Debt.

 

(f)            Insolvency Proceedings, Etc.  Any Company institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
consecutive calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 consecutive calendar days, or an order for relief is entered in
any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Company becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Company (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding $25,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer is financially
sound and reputable, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) any Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Company or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Company denies that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

 

80

--------------------------------------------------------------------------------


 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            REIT Status.  The Borrower shall, for any reason, fail to
maintain its REIT Status, after taking into account any cure provisions set
forth in the Code that are complied with by the Borrower.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Term Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Term Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents and applicable
Laws;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Term Loans and shall
automatically terminate, the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

 

8.03        Application of Funds.  After an exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.17,
be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

81

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Unused Fees and interest on the Term Loans and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and Obligations then owing under Lender Swap
Agreements and Lender Cash Management Agreements, ratably among the Lenders, the
Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations (other than contingent
obligations for which no claim has been made) have been paid in full, to the
Borrower or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Companies to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.

 

Notwithstanding the foregoing, Obligations arising under Lender Swap Agreements
and Lender Cash Management Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Designation
Notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Hedge Bank or Cash Management Bank (except if
such Hedge Bank or Cash Management Bank is the Administrative Agent or an
Affiliate of the Administrative Agent), as the case may be.  Each Hedge Bank or
Cash Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Company shall have rights as a third
party beneficiary of any of such provisions (other than Sections 9.06 and
9.10).  It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may

 

82

--------------------------------------------------------------------------------


 

exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

83

--------------------------------------------------------------------------------


 

forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
of the Borrower so long as no Event of Default has occurred and is then
continuing (such approval not to be withheld or delayed unreasonably), to
appoint a successor, which shall be a commercial bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its respective Affiliates as a successor
Administrative Agent.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the

 

84

--------------------------------------------------------------------------------


 

Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, subject
to the approval of the Borrower so long as no Event of Default has occurred and
is then continuing (such approval not to be withheld or delayed unreasonably),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(j) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this

 

85

--------------------------------------------------------------------------------


 

Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Company, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 11.04) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Guaranty Matters.  Without limiting the provisions of Section 9.09,
each Lender (including in its capacity as a potential Cash Management Bank and
potential Hedge Bank) irrevocably authorizes the Administrative Agent, at its
option and in its discretion to release any

 

86

--------------------------------------------------------------------------------


 

Guarantor from its obligations under the Guaranty if required or permitted
pursuant to Section 11.19 hereof.  Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10.

 

9.11        Lender Swap Agreements and Lender Cash Management Agreements. 
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03 or the Guaranty
by virtue of the provisions of this Agreement or any other Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document (or to notice of or to consent
to any amendment, waiver or modification of the provisions hereof or of the
Guaranty) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Lender Cash Management
Agreements and Lender Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Designation Notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank (except if such Hedge Bank or Cash Management Bank is the
Administrative Agent or an Affiliate of the Administrative Agent), as the case
may be.  The Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Lender Cash Management Agreements and Lender Hedge
Agreements in the case of a termination of this Agreement and the Term
Facilities.

 

9.12        Approvals of Lenders. All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent or approval
(a) shall be given in the form of a written notice to such Lender, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, consent or approval is requested, or shall advise such Lender
where information, if any, regarding such matter or issue may be inspected, or
shall otherwise describe the matter or issue to be resolved and (c) shall
include, if reasonably requested by such Lender and to the extent not previously
provided to such Lender, written materials provided to the Administrative Agent
by the Borrower in respect of the matter or issue to be resolved.  Unless a
Lender shall give written notice to the Administrative Agent that it
specifically objects to the requested determination, consent or approval within
ten (10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such requested determination, consent or approval.  The provisions
of this Section shall not apply to any amendment, waiver or consent regarding
any of the matters described in Section 11.01(a) through (j).

 

ARTICLE X.  CONTINUING GUARANTY

 

10.01      Guaranty.  Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely, irrevocably and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all

 

87

--------------------------------------------------------------------------------


 

times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise,
and whether arising hereunder or under any other Loan Document, any Lender Cash
Management Agreement or Lender Swap Agreement (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, reasonable and documented out-of-pocket attorneys’ fees and expenses
incurred in connection with the collection or enforcement thereof) (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that (i) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(ii) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount (taking into
account any amounts payable to such Guarantor under Section 10.10) that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law.  Notwithstanding anything to the contrary contained herein
or elsewhere, no Guarantor shall by virtue of the joint and several nature of
its obligations under this Guaranty and the other Loan Documents be liable for
any Guaranteed Obligations that constitute Excluded Swap Obligations with
respect to such Guarantor.  The Administrative Agent’s books and records showing
the amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantors, and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations absent manifest
error.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

10.02      Rights of Lenders.  Each Guarantor consents and agrees that the
Creditor Parties may, at any time and from time to time, without notice or
demand, without the consent of such Guarantor, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, sell, or otherwise dispose of, or impair or
fail to perfect any Lien on, any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute any other Guarantor or
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations.  Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantors under this Guaranty or
which, but for this provision, might operate as a discharge of one or more of
the Guarantors.

 

10.03      Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, any other Company or
any other guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of the Borrower (other than the defense of
prior payment in full of the Guaranteed Obligations); (b) any defense based on
any

 

88

--------------------------------------------------------------------------------


 

claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any requirement to proceed against the
Borrower or any other Company, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in the power of any Creditor
Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Creditor Party; and (f) to the fullest
extent permitted by law, any and all other defenses (other than the defense of
prior payment in full of the Guaranteed Obligations) or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

 

10.04      Obligations Independent.  The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not the Borrower or
any other Person is joined as a party. For the avoidance of doubt, all
obligations of each Guarantor under this Guaranty are joint and several
obligations of all the Guarantors.

 

10.05      Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) have been paid and performed in full and the
Term Commitments and the Term Facilities are terminated.  If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust by such Guarantor for the benefit of the Creditor
Parties and shall forthwith be paid to the Administrative Agent for the benefit
of the Creditor Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

 

10.06      Termination.  This Guaranty is a continuing, absolute, unconditional
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) are paid in full in cash and the Term
Commitments and the Term Facilities with respect to the Guaranteed Obligations
are terminated.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any Guarantor is made, or any of the Creditor Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Creditor
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of

 

89

--------------------------------------------------------------------------------


 

or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.  The obligations of the Guarantors under
this paragraph shall survive termination of this Guaranty.

 

10.07      Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Company owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to such Guarantor as subrogee of the Creditor Parties or resulting
from such Guarantor’s performance under this Guaranty, to the payment in full in
cash of all Guaranteed Obligations; provided that such Guarantor may receive
regularly scheduled payments of principal and interest on such obligations and
indebtedness from any Company, except upon the occurrence and continuance of an
Event of Default. If any amounts are paid to any Guarantor in violation of the
foregoing subordination, then such amounts shall be held in trust for the
benefit of the Creditor Parties and shall forthwith be paid to the Creditor
Parties to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.  If the Creditor Parties so request, any such obligation or
indebtedness of the Borrower to any Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Creditor Parties and the proceeds
thereof shall be paid over to the Administrative Agent on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty.

 

10.08      Stay of Acceleration.  If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed, in connection with any case commenced
by or against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantors immediately upon demand
by the Creditor Parties.

 

10.09      Condition of the Companies.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Companies and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Companies and any such other guarantor as such Guarantor requires, and that none
of the Creditor Parties has any duty, and such Guarantor is not relying on the
Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of any Company or
any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).

 

10.10      Contribution(a)   .  At any time a payment in respect of the
Guaranteed Obligations is made under this Guaranty, the right of contribution of
each Guarantor against each other Guarantor shall be determined as provided in
the immediately following sentence, with the right of contribution of each
Guarantor to be revised and restated as of each date on which a payment (a
“Relevant Payment”) is made on the Guaranteed Obligations under this Guaranty. 
At any time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the Guaranteed Obligations to and

 

90

--------------------------------------------------------------------------------


 

including the date of the Relevant Payment in an aggregate amount less than such
other Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment at the time of each computation; provided, that no
Guarantor may take any action to enforce such right until after all Guaranteed
Obligations and any other amounts payable under this Guaranty (other than
contingent obligations for which no claim has been made) are paid in full in
cash and the Term Commitments and the Term Facilities with respect to the
Guaranteed Obligations are terminated, it being expressly recognized and agreed
by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 10.10 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty.  As used in this Section 10.10, (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date.  All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 10.10, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until after all Guaranteed Obligations and
any other amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) are paid in full in cash and the Term
Commitments and the Term Facilities with respect to the Guaranteed Obligations
are terminated and all Letters of Credit have been cancelled, have expired or
terminated.  Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution.  In this connection, each Guarantor has the
right to waive its contribution right against any Guarantor to the extent that
after giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.

 

10.11      Keepwell.  Each Obligor that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor

 

91

--------------------------------------------------------------------------------


 

under this Section 10.11 shall remain in full force and effect until the
Guaranteed Obligations have been paid and performed in full. Each Qualified ECP
Guarantor intends this Section 10.11 to constitute, and this Section 10.11 shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

 

ARTICLE XI.  MISCELLANEOUS

 

11.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Company therefrom, shall be effective unless in writing
signed by the Required Lenders, the Borrower and any applicable Company, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (i) the Administrative Agent
and the Borrower may, without the consent of any Lender or any Guarantor then
party hereto, amend this Agreement to add a Subsidiary as a “Guarantor”
hereunder pursuant to a joinder agreement in substantially the form of Exhibit F
and (ii) notwithstanding the foregoing provisions of this Section 11.01
(including the first proviso above), no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           [Intentionally Omitted];

 

(c)           extend or increase the Term Commitment of any Lender (or reinstate
any Term Commitment terminated pursuant to Section 8.02) without the written
consent of such Lender;

 

(d)           extend the Term Loan Availability Period without the written
consent of each Lender;

 

(e)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such payment;

 

(f)            reduce the principal of, or the rate of interest specified herein
on, any Term Loan, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;

 

(g)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

92

--------------------------------------------------------------------------------


 

(h)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in the first paragraph of this Section 11.01), without
the written consent of each Lender;

 

(i)            release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except as expressly provided in the
Loan Documents; or

 

(j)            impose any greater restriction on the ability of any Lender under
a Term Facility to assign any of its rights or obligations hereunder without the
written consent of each Term Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Term Commitment of any Defaulting Lender may not
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender in a disproportionately
adverse manner relative to other affected Lenders shall require the consent of
such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, the Administrative Agent,
with the consent of the Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document so long as such
amendment, modification or supplement does not impose additional obligations on
any Lender; provided that the Administrative Agent shall promptly give the
Lenders notice of any such amendment, modification or supplement.

 

In addition, notwithstanding any provision herein to the contrary, the Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more of the facilities hereunder (including any term loan additional facilities
added hereto pursuant to the immediately preceding paragraph) (each facility
subject to such a Loan Modification Offer, an “Affected Facility”) to make one
or more Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, as the case may
be. Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent). Permitted Amendments shall become
effective (i) only with respect to the Term Loans and/or Term Commitments of the
Lenders of

 

93

--------------------------------------------------------------------------------


 

the Affected Facility that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) (ii) only to the extent the Accepting Lenders
constitute at least a majority of the Lenders of the Affected Facility, (iii) in
the case of any Accepting Lender, only with respect to such Lender’s Term Loans
and Term Commitments of such Affected Facility as to which such Lender’s
acceptance has been made and (iv) only if (x) all Accepting Lenders shall be
treated on a pro rata basis and (y) all non-Accepting Lenders shall be treated
on a pro rata basis.  Upon the acceptance of a Loan Modification Offer by the
requisite Lenders, the applicable Loan Parties and each Accepting Lender shall
execute and deliver to the Administrative Agent such documentation (which may
include legal opinions, board resolutions and/or certificates consistent with
those delivered on the Closing Date) as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Permitted Amendments. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendments, this Agreement shall be deemed amended to the extent (but only to
the extent) necessary to reflect the existence and terms of such Permitted
Amendment and only with respect to the Term Loans and Term Commitments of the
Accepting Lenders of the Affected Facility.  For avoidance of doubt,
notwithstanding Accepting Lenders agreeing to a Permitted Amendment,
non-Accepting Lenders’ Term Loans, Term Commitments, rights, remedies and
existing obligations will in no way be deemed as modified or waived and are
otherwise not affected by the Permitted Amendment.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Company, the Administrative Agent to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Companies).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

94

--------------------------------------------------------------------------------


 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or a Company may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Company,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Company’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.  In addition, in no event shall any
Agent Party have any liability to any Company, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Loan Parties and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier, telephone number
or electronic mail address for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent.  In addition, each Lender

 

95

--------------------------------------------------------------------------------


 

agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to one or more of the Borrower and its Subsidiaries or
their respective securities for purposes of United States Federal or state
securities laws.

 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices and Term Loan Notices) purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Obligor shall jointly and
severally indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligors or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have

 

96

--------------------------------------------------------------------------------


 

the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay, or cause to be paid,
(i) all reasonable and documented out-of-pocket fees and expenses incurred by
the Administrative Agent, the Arrangers and their respective Affiliates
(including but not limited to (a) the reasonable and documented fees, charges
and disbursements of one outside legal counsel for the Administrative Agent and,
if reasonably deemed necessary by the Administrative Agent or Arrangers, one
local counsel retained in any material jurisdiction and (b) due diligence
expenses), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, amendments and
restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent or any), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Term Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.

 

(b)           Indemnification.  The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Arrangers, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, (and will
reimburse each Indemnitee as the same are incurred for) any and all losses,
claims, damages, liabilities and expenses (including, without limitation, the
reasonable fees, disbursements and other charges of one outside counsel for the
Administrative Agent and one outside counsel for the other Indemnitees, unless
such other Indemnitees cannot be represented by one outside counsel due to
actual or asserted conflicts of interest, in which case the other Indemnitees
shall be indemnified from and against and reimbursed for the reasonable and
documented fees, disbursements and other charges of such number of other counsel
as are necessary in light of such conflicts of interests), arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Term Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the any Company or any of its Subsidiaries, or any
Environmental Liability related to any Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on

 

97

--------------------------------------------------------------------------------


 

contract, tort or any other theory, whether brought by a third party or by any
Company or any of such Company’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (2) a
dispute solely among Indemnitees and not involving any act or omission of the
Borrower or any of its Affiliates (other than, with respect to the
Administrative Agent, any of the Arrangers or any other agent or arranger under
this Agreement, any dispute involving such Person in its capacity or in
fulfilling its role as such).  Without limiting the provisions of
Section 3.01(d), this Section 11.04(b) shall not apply with respect to Taxes
covered by Section 3.01, other than any Taxes that represent losses, claims,
damages, liabilities or related expenses arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under Section 11.04(a) or (b) to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Arrangers or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Arrangers or such
Related Party, as the case may be, such Lender’s ratable share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Term Facility at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent).  The obligations of the Lenders under this
Section 11.04(c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Company shall assert, and each Company hereto
hereby waives and acknowledges that no other Person shall have, any claim
against any Indemnitee, in each case on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee) arising out of, in connection with, or as
a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Term Loan or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

98

--------------------------------------------------------------------------------


 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the Term
Facility and the repayment, satisfaction or discharge of all the other
Obligations.

 

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount
received by such Lender and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Company may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer without such consent shall
be null and void) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Commitment and the Term Loans
at the time owing to it); provided that (in each case with respect to the Term
Facility) any such assignment shall be subject to the following conditions:

 

99

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Commitment and/or the Term Loans at the time owing to it
under the Term Facility or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in subsection (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Term Commitment (which for this purpose includes
Term Loans outstanding thereunder) or, if the Term Commitment is not then in
effect, the principal outstanding balance of the applicable Term Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000, in the
case of any assignment in respect of any Term Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the Term
Commitment assigned, except that, at any time after the expiration of the Term
Loan Availability Period, this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations under the Term Facility
on a non-pro rata basis.  Notwithstanding the foregoing or anything to the
contrary set forth herein, during the Term Loan Availability Period, each
assignment by a Lender hereunder shall include all or a portion of such Lender’s
outstanding Term Loans and its unused Term Commitment on a pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, or (2) such
assignment is to a Lender, or an Affiliate or Approved Fund of a Lender, in
respect of the applicable Term Facility; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent within five Business Days after having received notice
thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if an assignment is to a
Person that is not a Lender or an Affiliate or Approved Fund of a Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
and shall pay or cause to be paid to the Administrative Agent a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to any Company or any Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a Disqualified Institution or (D) to a natural person.  The
Administrative Agent shall have no responsibility or liability for monitoring or
enforcing the list of Disqualified Institutions or for any assignment of any
Term Loan or Term Commitment or any other rights of a Lender hereunder or for
the sale of any participation, in either case, to a Disqualified Institution.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Term
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the

 

101

--------------------------------------------------------------------------------


 

interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver a Term Note to
(i) the assignee Lender and/or (ii) in the case of a partial assignment by a
Lender of its rights or obligations under this Agreement, the assigning Lender. 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection (other than a purported
assignment or transfer to a Disqualified Lender) shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office in the United
States a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Term Commitments of, and principal
amounts (and stated interest) of the Term Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by any Loan Party and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, any other Loan Party or the Administrative
Agent, sell participations to any Person (other than a natural person, a
Defaulting Lender, a Disqualified Institution, or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Term Commitment and/or the Term Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the other Loan Parties, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

 

102

--------------------------------------------------------------------------------


 

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant. 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b) provided that
the Participant shall be subject to the requirements and limitations therein as
though it were a Lender (it being understood that the documentation required
under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b) and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Term Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Term Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

 

11.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be

 

103

--------------------------------------------------------------------------------


 

informed of the confidential nature of such Information and instructed to keep
such Information confidential and such disclosure is in connection with such
disclosing Person acting as Administrative Agent or Lender), (b) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the disclosing party agrees, to the extent
practicable and permitted by applicable law, to notify the Borrower promptly
prior to such disclosure), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement (in each case, other than any Disqualified Institution) or
any Eligible Assignee invited to be a Lender pursuant to Section 11.01 or
(ii) any actual or prospective party (or its Related Parties)  (in each case,
other than any Disqualified Institution) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, except that no such
agreement shall be required in connection with the disclosure to any such Person
of the names of the Disqualified Institutions or the tax identification numbers
of the Loan Parties posted on the Platform, (g) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or another Loan
Party.  In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, the Syndication Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Term Commitments.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary thereof relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from any Loan Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

104

--------------------------------------------------------------------------------


 

11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Required Lenders, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10      Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopier or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

105

--------------------------------------------------------------------------------


 

11.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Term Borrowing, and shall continue in full force
and effect as long as any Term Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

11.13      Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid (or cause the fee to be paid) to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

106

--------------------------------------------------------------------------------


 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Term Note (if a
Term Note has been issued in respect of such Lender’s Term Loans) subject to
such Assignment and Assumption; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

107

--------------------------------------------------------------------------------


 

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, amendment and restatement, waiver or other modification hereof or
of any other Loan Document), each of the Loan Parties acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower,
each of the other Loan Parties and their respective Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each of the Lenders and each of the Arrangers is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, any Lender or any Arranger has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and

 

108

--------------------------------------------------------------------------------


 

(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and none of the Administrative Agent, any
Lender or any Arranger has any obligation to disclose any of such interests to
the Borrower, the other Loan Parties or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, any Lender or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments, amendments and restatements or other modifications,
Term Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19      Releases of Guarantors.

 

(a)           At the request of the Borrower, the Administrative Agent may
release any Unencumbered Property Subsidiary other than CIM Urban Partners, L.P.
from its obligations under the Guaranty to the extent not already released, or
re-designate any Unencumbered Property such that it is no longer an Unencumbered
Property, subject to satisfaction of the following conditions:

 

109

--------------------------------------------------------------------------------


 

(i)            the Borrower shall have delivered to the Administrative Agent, at
least five (5) Business Days prior to the date of the proposed release or
re-designation (or such shorter period of time as agreed to by the
Administrative Agent in writing), a written request for such release or
re-designation (a “Release Notice”) (which notice shall identify the Subsidiary
or Property, as applicable, to which it applies, the proposed date of the
release or re-designation, as applicable, and specify, in the case of a release
of an Unencumbered Property Subsidiary from its obligations under the Guaranty,
whether the Unencumbered Property Subsidiary to which such notice relates will
be a borrower or guarantor of, or otherwise obligated in respect of, any
Unsecured Debt (other than, in the case of an Indirect Owner, unsecured
Guarantees of Non-Recourse Debt of a Subsidiary thereof for which recourse to
such Indirect Owner is contractually limited to liability for Customary Recourse
Exceptions) after giving effect to the requested release),

 

(ii)           the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the effective date of such release or re-designation and, both before and after
giving effect to such release or re-designation, except (A) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (B) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (A)) after giving effect to such
qualification and (C) for purposes of this Section 11.19(a), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01,

 

(iii)          immediately after giving effect to such release or
re-designation, the Companies shall be in compliance, on a Pro Forma Basis, with
the provisions of Section 7.11,

 

(iv)          no Default shall have occurred and be continuing (unless such
Default relates solely to, as applicable, (A) an Unencumbered Property owned or
leased, directly or indirectly, by such Unencumbered Property Subsidiary that
the Borrower proposes to release from its obligations under the Guaranty or
(B) such Unencumbered Property that the Borrower proposes to re-designate as not
Unencumbered Property) or would result under any other provision of this
Agreement after giving effect to such release or re-designation (including as a
result of the failure to satisfy the Minimum Property Condition),  and

 

(v)           the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate certifying that the conditions in clauses (ii) through
(iv) above have been satisfied.

 

110

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if an Unencumbered Property Subsidiary is a borrower
or guarantor of, or otherwise obligated in respect of, any Indebtedness for
borrowed money (other than in the case of an Indirect Owner, unsecured
Guarantees of Non-Recourse Debt of a Subsidiary thereof for which recourse to
such Indirect Owner is contractually limited to liability for Customary Recourse
Exceptions) at the time that it is released from its obligations under the
Guaranty, each Unencumbered Property that is owned or ground leased directly or
indirectly by such Unencumbered Property Subsidiary that is the subject of a
release pursuant to this Section 11.19(a) will immediately upon such release
cease to be an Unencumbered Property.

 

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Release Notice and Officer’s Certificate, and each of the
Lenders and the L/C Issuer irrevocably authorizes the Administrative Agent to,
execute and deliver such documents as the Borrower or such Unencumbered Property
Subsidiary may reasonably request as is necessary or desirable to evidence the
release of such Unencumbered Property Subsidiary from its obligations under the
Guaranty or the re-designation of such Property to no longer be an Unencumbered
Property, as applicable, which documents shall be reasonably satisfactory to the
Administrative Agent.

 

(b)           The Administrative Agent shall promptly notify the Lenders of any
such release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Guarantor released pursuant to this
Section 11.19.

 

11.20      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages immediately follow]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

 

 

By:

/s/ David Thompson

 

Name:

David Thompson

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

CIM URBAN PARTNERS, L.P.

 

 

 

 

 

By:

/s/ David Thompson

 

Name:

David Thompson

 

Title:

Vice President and Chief Financial Officer

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Kevin A. Stacker

 

Name:

Kevin A. Stacker

 

Title:

Senior Vice President

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Kevin A. Stacker

 

Name:

Kevin A. Stacker

 

Title:

Senior Vice President

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

By:

/s/ Aaron Lanski

 

Name:

Aaron Lanski

 

Title:

Managing Director

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Stephen Leskovsky

 

Name:

Stephen Leskovsky

 

Title:

Vice President

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Matthew Rodgers

 

Name: Matthew Rodgers

 

Title: Vice President

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Juliana Matson

 

Name:

Juliana Matson

 

Title:

Director

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, an Alabama state banking corporation

 

 

 

 

 

By:

/s/ Mike Evans

 

Name:

Mike Evans

 

Title:

Senior Vice President

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jason Lamport

 

Name:

Jason Lamport

 

Title:

Assistant Vice President

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01

Closing Date Unencumbered Properties

 

Property

 

 

City, State

 

 

Property
Type

 

 

Owner

 

 

Jurisdictions

7083 Hollywood Blvd

 

 

Los Angeles, CA

 

 

Office

 

 

CIM Urban REIT Properties I, L.P.

 

 

CA

800 N Capitol Street

 

 

Washington, DC

 

 

Office

 

 

CIM Urban REIT Properties III, L.P.

 

 

DE, DC

260 Townsend

 

 

San Francisco, CA

 

 

Office

 

 

CIM Urban REIT Properties II, L.P.

 

 

CA

BB&T Center (200 S. College Street)

 

 

Charlotte, NC

 

 

Office

 

 

CIM Urban REIT Properties VIII, L.P.

 

 

DE, NC

Courtyard Oakland (988 Broadway)

 

 

Oakland, CA

 

 

Hotel

 

 

CIM/Oakland Downtown, L.P.

 

 

DE, CA

Civic Center (500 W Santa Ana Boulevard)

 

 

Santa Ana, CA

 

 

Office

 

 

CIM Urban REIT Properties I, L.P.

 

 

CA

899 N Capitol Street

 

 

Washington, DC

 

 

Office

 

 

Union Square 825 Property LP

 

 

DE, DC

999 N Capitol Street

 

 

Washington, DC

 

 

Office

 

 

Union Square 941 Property LP

 

 

DE, DC

Plaza (901 N Capitol Street)

 

 

Washington, DC

 

 

Parking

 

 

Union Square Plaza Owner LP

 

 

DE, DC

LAX Holiday Inn (9901 La Cienega)

 

 

Los Angeles, CA

 

 

Hotel

 

 

9901 La Cienega (Los Angeles) Owner, LLC

 

 

DE, CA

Sheraton Grand Hotel (1230 J Street)

 

 

Sacramento, CA

 

 

Hotel

 

 

CIM/J Street Hotel Sacramento, L.P.

 

 

CA

1223 J Street Garage

 

 

Sacramento, CA

 

 

Parking

 

 

CIM/J Street Hotel Sacramento, L.P.

 

 

CA

2353 Webster Street

 

 

Oakland, CA

 

 

Office

 

 

CIM/Oakland 2353 Webster, LP

 

 

DE, CA

2101 Webster Street & 2100 Franklin Street

 

 

Oakland, CA

 

 

Office

 

 

CIM/Oakland Center 21, LP

 

 

DE, CA

1333 Broadway

 

 

Oakland, CA

 

 

Office

 

 

CIM/Oakland 1333 Broadway, LP

 

 

DE, CA

1901 Harrison Street

 

 

Oakland, CA

 

 

Office

 

 

CIM/Oakland 1901 Harrison, LP

 

 

DE, CA

1 Kaiser Plaza

 

 

Oakland, CA

 

 

Office

 

 

CIM/Oakland 1 Kaiser Plaza, LP

 

 

DE, CA

 

Schedule 1.01-1

--------------------------------------------------------------------------------


 

980 9th Street

 

 

Sacramento, CA

 

 

Office

 

 

CIM/980 9th Street (Sacramento), LP

 

 

DE, CA

1010 8th Street Parking

 

 

Sacramento, CA

 

 

Parking

 

 

CIM REIT LP Newco 1, LP

 

 

CA

11600 Wilshire Blvd

 

 

Los Angeles, CA

 

 

Office

 

 

CIM/11600 Wilshire (Los Angeles), LP

 

 

DE, CA

47 E 34th Street

 

 

New York, NY

 

 

Multi-family

 

 

47 East 34th Street (NY), L.P.

 

 

DE, NY

4750 Wilshire Blvd

 

 

Los Angeles, CA

 

 

Office

 

 

4750 Wilshire Blvd. (LA) Owner, LLC

 

 

DE, CA

8960 Washington Boulevard

 

 

Los Angeles, CA

 

 

Office

 

 

Lindblade Media Center (LA) Owner, LLC

 

 

DE, CA

8966 Washington Boulevard

 

 

Los Angeles, CA

 

 

Office

 

 

Lindblade Media Center (LA) Owner, LLC

 

 

DE, CA

8944 Lindblade Street

 

 

Los Angeles, CA

 

 

Office

 

 

Lindblade Media Center (LA) Owner, LLC

 

 

DE, CA

3601 South Congress Avenue

 

 

Austin, TX

 

 

Office

 

 

CIM Urban REIT Properties IX, L.P.

 

 

DE, TX

 

Schedule 1.01-2

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

 

Term Commitment

 

Applicable Percentage

Wells Fargo Bank, National Association

 

$60,000,000

 

15.584416%

 

 

 

 

 

Capital One, National Association

 

$60,000,000

 

15.584416%

 

 

 

 

 

PNC Bank, National Association

 

$60,000,000

 

15.584416%

 

 

 

 

 

MUFG Union Bank, N.A.

 

$50,000,000

 

12.987013%

 

 

 

 

 

Regions Bank

 

$50,000,000

 

12.987013%

 

 

 

 

 

BMO Harris Bank N.A.

 

$40,000,000

 

10.399610%

 

 

 

 

 

Comerica Bank

 

$35,000,000

 

9.0909090%

 

 

 

 

 

Fifth Third Bank

 

$30,000,000

 

7.7922080%

 

Schedule 2.01-1

--------------------------------------------------------------------------------


 

Schedule 5.12(d)

Pension Plans

 

(none)

 

Schedule 5.12-1

--------------------------------------------------------------------------------


 

Schedule 5.13

Companies; Jurisdiction of Incorporation/Organization

 

Entity

 

 

State of
Formation

 

 

Type of
Organization

 

CIM Commercial Trust Corporation

 

 

 

Maryland

 

 

Corporation

PMC Commercial Lending, LLC

 

 

 

Delaware

 

 

LLC

Western Financial Capital Corporation

 

 

 

Florida

 

 

Corporation

PMC Investment Corporation

 

 

 

Florida

 

 

Corporation

PMC Funding Corporation

 

 

 

Florida

 

 

Corporation

PMC Properties, Inc.

 

 

 

Delaware

 

 

Corporation

PMC Asset Holding, LLC

 

 

 

Delaware

 

 

LLC

PMCT Asset Holding, LLC

 

 

 

Delaware

 

 

LLC

PMC Preferred Capital Trust A

 

 

 

Delaware

 

 

Trust

PMC Mortgage Corp., LLC

 

 

 

Delaware

 

 

LLC

First Western SBLC, Inc.

 

 

 

Florida

 

 

Corporation

Urban Partners GP, LLC

 

 

 

Delaware

 

 

LLC

CIM Urban Partners, L.P.

 

 

 

Delaware

 

 

LP

CIM Urban REIT Properties III, L.P.

 

 

 

Delaware

 

 

LP

CIM Urban REIT Properties VIII, L.P.

 

 

 

Delaware

 

 

LP

CIM/Oakland Downtown, L.P.

 

 

 

Delaware

 

 

LP

Union Square 825 Property LP

 

 

 

Delaware

 

 

LP

Union Square 941 Property LP

 

 

 

Delaware

 

 

LP

CIM/Oakland 2353 Webster, LP

 

 

 

Delaware

 

 

LP

CIM/Oakland 1333 Broadway, LP

 

 

 

Delaware

 

 

LP

CIM/Oakland 1901 Harrison, LP

 

 

 

Delaware

 

 

LP

CIM/Oakland 1 Kaiser Plaza, LP

 

 

 

Delaware

 

 

LP

CIM/980 9th Street (Sacramento), LP

 

 

 

Delaware

 

 

LP

 

Schedule 5.13-1

--------------------------------------------------------------------------------


 

CIM/11600 Wilshire (Los Angeles), LP

 

 

 

Delaware

 

 

LP

47 East 34th Street (NY), L.P.

 

 

 

Delaware

 

 

LP

9901 La Cienaga (Los Angeles) Owner, LLC

 

 

 

Delaware

 

 

LLC

4750 Wilshire Blvd. (LA) Owner, LLC

 

 

 

Delaware

 

 

LLC

CIM Urban REIT Properties I, L.P.

 

 

 

California

 

 

LP

CIM Urban REIT Properties II, L.P.

 

 

 

California

 

 

LP

CIM/J Street Hotel Sacramento, L.P.

 

 

 

California

 

 

LP

47 East 34th Street (NY) GP, LLC

 

 

 

Delaware

 

 

LLC

CIM/11600 Wilshire (Los Angeles) GP, LLC

 

 

 

Delaware

 

 

LLC

CIM/J Street Hotel Sacramento GP, LLC

 

 

 

California

 

 

LLC

CIM Urban REIT Properties XIII, L.P.

 

 

 

Delaware

 

 

LP

CIM Urban REIT GP I, LLC

 

 

 

California

 

 

LLC

CIM/Oakland 1333 Broadway GP, LLC

 

 

 

Delaware

 

 

LLC

CIM/Oakland Office Portfolio, LP

 

 

 

Delaware

 

 

LP

CIM/Oakland Office Portfolio GP, LLC

 

 

 

Delaware

 

 

LLC

CIM/Oakland 1901 Harrison GP, LLC

 

 

 

Delaware

 

 

LLC

CIM/Oakland Office Properties GP, LLC

 

 

 

Delaware

 

 

LLC

CIM Urban REIT Properties X, L.P.

 

 

 

Delaware

 

 

LP

CIM/Union Square 825 GP LLC

 

 

 

Delaware

 

 

LLC

CIM Urban REIT GP III, LLC

 

 

 

Delaware

 

 

LLC

CIM Urban REIT Properties XI, L.P.

 

 

 

Delaware

 

 

LP

CIM/Union Square 941 GP LLC

 

 

 

Delaware

 

 

LLC

CIM Urban REIT GP II, LLC

 

 

 

Delaware

 

 

LLC

CIM Urban REIT GP IV, LLC

 

 

 

Delaware

 

 

LLC

CIM Urban REIT Properties VIII Holdings, L.P.

 

 

 

Delaware

 

 

LP

CIM Urban REIT Properties VIII GP, LLC

 

 

 

Delaware

 

 

LLC

CIM/Oakland Center 21, LP

 

 

 

Delaware

 

 

LP

 

Schedule 5.13-2

--------------------------------------------------------------------------------


 

CIM/Texas Apartments GP 1, LLC

 

 

 

Delaware

 

 

LLC

CIM/4649 Cole Avenue (Dallas), LP

 

 

 

Delaware

 

 

LP

CIM/3636 McKinney Avenue (Dallas), LP

 

 

 

Delaware

 

 

LP

CIM/3839 McKinney Avenue (Dallas), LP

 

 

 

Delaware

 

 

LP

CIM/4200 Scotland Street (Houston), LP

 

 

 

Delaware

 

 

LP

CIM Urban REIT Properties IX, L.P.

 

 

 

Delaware

 

 

LP

CIM Urban REIT Properties XII, L.P.

 

 

 

Delaware

 

 

LP

CIM/Union Square Plaza GP LLC

 

 

 

Delaware

 

 

LLC

Union Square Plaza Owner LP

 

 

 

Delaware

 

 

LP

CIM Wilshire (Los Angeles) Manager, LLC

 

 

 

Delaware

 

 

LLC

CIM Wilshire (Los Angeles) Investor, LLC

 

 

 

Delaware

 

 

LLC

CIM 11620 Wilshire (Los Angeles) GP, LLC

 

 

 

Delaware

 

 

LLC

CIM 11620 Wilshire (Los Angeles), LP

 

 

 

Delaware

 

 

LP

CIM Urban REIT 211 Main St. (SF) GP, LLC

 

 

 

California

 

 

LLC

CIM Urban REIT 211 Main St. (SF), LP

 

 

 

California

 

 

LP

CIM Urban REIT Properties V, L.P.

 

 

 

Delaware

 

 

LP

CIM Urban REIT Properties VI, L.P.

 

 

 

Delaware

 

 

LP

CIM REIT Newco 1 GP, LLC

 

 

 

California

 

 

LLC

CIM REIT LP Newco 1, LP

 

 

 

California

 

 

LP

9901 LA Cienaga (Los Angeles) TRS, LLC

 

 

 

Delaware

 

 

LLC

Lindblade Media Center (LA) Owner, LLC

 

 

 

Delaware

 

 

LLC

 

Schedule 5.13-3

--------------------------------------------------------------------------------


 

Schedule 7.08

Transactions with Affiliates

 

1.             Investment Management Agreement, dated as of May 20, 2005,
between CIM Urban Partners, L.P. and CIM Urban REIT Management, Inc.

 

2.             Master Services Agreement, dated as of March 11, 2014 (as amended
from time to time, the “MSA”), by and among CIM Commercial Trust Corporation
(f/k/a PMC Commercial Trust), certain of its subsidiaries and CIM Service
Provider, LLC.

 

3.             Service Agreement, dated as of August 7, 2014, by and among CIM
Commercial Trust Corporation and CIM Service Provider, LLC, under the MSA.

 

4.             Registration Rights and Lockup Agreement, dated March 11, 2014,
by and among Urban Partners II, LLC and CIM Commercial Trust Corporation (f/k/a
PMC Commercial Trust).

 

5.             Indemnification Agreements for directors and officers of CIM
Commercial Trust Corporation and its subsidiaries.

 

6.             Proposed strategic initiative, described in the press release,
dated August 20, 2014, filed as Exhibit 99.1 to the Borrower’s Current Report on
Form 8-K, dated August 21, 2014 (available here:
http://www.sec.gov/Archives/edgar/data/908311/000110465914062468/a14-19411_1ex99d1.htm),
to deconsolidate the Borrower’s lending platform, which does not include any
entity that (i) owns, directly or indirectly, an Unencumbered Property or
(ii) is a direct or indirect subsidiary of CIM Urban Partners, L.P.

 

7.             Staffing and Reimbursement Agreement, dated as of January 1,
2015, by and among CIM SBA Staffing, LLC, PMC Commercial Lending, LLC and CIM
Commercial Trust Corporation.

 

8.             Master Investment Advisory and Management Agreement, dated as of
February 13, 2015, by and among CIM Commercial Trust Corporation, OFS Capital
Management, LLC and CIM Service Provider, LLC.

 

Schedule 7.08-1

--------------------------------------------------------------------------------


 

Schedule 11.02

 

CIM COMMERCIAL TRUST CORPORATION

 

c/o The CIM Group

4700 Wilshire Blvd.

Los Angeles, California 90010

Attention: David Thompson

Fax No.: (323) 446-8711

E-mail: dthompson@cimgroup.com

 

with a copy to:

 

c/o The CIM Group

4700 Wilshire Blvd.

Los Angeles, California 90010

Attention: General Counsel

Fax No.: (323) 860-4901

E-mail: generalcounsel@cimgroup.com

 

ADMINISTRATIVE AGENT

 

c/o Wells Fargo Bank, N.A.

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attention: Kevin A. Stacker

Fax No.: (310) 789-8999

E-mail: kevin.a.stacker@wellsfargo.com

 

with a copy to:

 

c/o CRE Agency Services

608 Second Avenue, 11th Floor

Minneapolis, MN 55402

Attention: Sherif Abdelaziz

Fax No.: (877) 394-9898

E-mail: Sherif.H.abdelaziz@wellsfargo.com

 

Schedule 11.02-1

--------------------------------------------------------------------------------


 

List of Disqualified Institutions

 

Aurelius Capital Management

 

Black Diamond Capital Management

 

Eliot Management

 

Five Mile Capital Management

 

Halcyon Asset Management

 

Wayzata Investment Partners

 

Z Capital Partners

 

Bayside

 

Highbridge Capital

 

Highland Capital Management

 

Cerberus Capital Management (incl. Ableco Finance)

 

Five Mile Capital Partners

 

Affiliates of any of the foregoing entities.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                            , 2015

 

To:                             Wells Fargo Bank, National

Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of
[                         ], 2015 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among CIM Commercial Trust Corporation, a Maryland corporation (the “Borrower”),
certain subsidiaries of the Borrower from time to time party thereto, as
Guarantors, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.

 

The undersigned hereby requests (select one):

 

oA Borrowing of Term Loans

 

oA conversion or continuation of Term Loans

 

1.            
On                                                                                 (a
Business Day).

 

2.             In the amount of $                                      
                 .

 

3.             Comprised of                                                   .

[Type of Term Loan requested]

 

4.                                      For LIBOR Loans: with an Interest Period
of      months.

 

[Signature page immediately follows]

 

A-1-1

--------------------------------------------------------------------------------


 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TERM NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay
to                                               or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loans made by the Lender to the
Borrower under that certain Term Loan Agreement, dated as of [                  
    ], 2015 (as amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower,
certain subsidiaries of the Borrower from time to time party thereto, as
Guarantors, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Term Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

 

To the extent any provision of this Note conflicts with or is inconsistent with
the Agreement, the Agreement shall control.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

C-1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 ,

 

To:          Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of
[                       ], 2014 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among CIM Commercial Trust Corporation, a Maryland corporation (the “Borrower”),
certain subsidiaries of the Borrower from time to time party thereto, as
Guarantors, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and not in such person’s
individual capacity, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the consolidated financial condition, results of operations, shareholders’
equity and cash flows of the Companies in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a review of the transactions and condition (financial or otherwise) of the
Companies during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Companies during such fiscal
period has been made with a view to determining whether during such fiscal
period the Companies performed and observed all their respective obligations
under the Loan Documents, and

 

D-1

--------------------------------------------------------------------------------


 

[select one:]

[to the knowledge of the Borrower, during such fiscal period each of the
Companies performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the knowledge of the Borrower, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

 

4.             The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 

5.             Current Value as of the Financial Statement Date is
$                              .  Attached hereto as Schedule 3 is a true,
correct and complete calculation of Current Value.

 

6.             Unencumbered Asset Value as of the Financial Statement Date is
$                      .  Attached hereto as Schedule 4 is a true, correct and
complete calculation of Unencumbered Asset Value.

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                      ,                  .

 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                      (“Statement
Date”)

 

SCHEDULE 1
to the compliance certificate
($ in 000’s)

 

I.

7.11(a) Maximum Leverage Ratio

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Total Indebtedness as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

1.

Indebtedness reflected on the Consolidated balance sheet of the Companies as of
the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

2.

Companies’ Ownership Share of Indebtedness of Unconsolidated Affiliates
reflected on Unconsolidated Affiliates’ balance sheets as of the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Consolidated Total Indebtedness (Line I.A.1. + Line I.A.2.):

 

 

 

$

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

1.

Current Value of total assets of the Companies on a consolidated basis as of the
Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

2.

Current Value of all assets owned or ground leased by any Unconsolidated
Affiliate in which any Company owns a direct or indirect Equity Interest as of
the Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Total Asset Value (Line I.B.1. + Line I.B.2.):

 

 

 

$

 

 

 

 

 

 

C.

Maximum Leverage Ratio (Line I.A.3. < 60% of Line I.B.3.)

 

 

 

Compliance:
(Yes or No)

 

D-4

--------------------------------------------------------------------------------


 

II.

7.11(b) Maximum Secured Leverage Ratio

 

 

 

 

 

 

 

 

 

 

A.

Secured Debt of the Companies, on a consolidated basis, as of the Statement
Date:

 

 

 

$

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date (Line I.B.3):

 

 

 

$

 

 

 

 

 

 

C.

Maximum Secured Leverage Ratio (Line II.A < 40% of Line II.B)

 

 

 

Compliance:
(Yes or No)

 

 

 

 

 

 

III.

7.11(c) Maximum Secured Recourse Leverage Ratio

 

 

 

 

 

 

 

 

 

 

A.

Recourse Debt of the Companies that is Secured Debt, on a consolidated basis, as
of the Statement Date:

 

$

 

 

 

 

 

 

B.

Total Asset Value as of the Statement Date (Line I.B.3):

 

 

 

$

 

 

 

 

 

 

C.

Maximum Secured Recourse Leverage Ratio (Line III.A < 10% of Line III.B)

 

 

 

Compliance:
(Yes or No)

 

 

 

 

 

 

IV.

7.11(d) Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

 

 

A.

Adjusted Consolidated EBITDA for the Calculation Period ending on the Statement
Date (“Subject Period”):

 

 

 

 

 

 

 

 

 

1.

Consolidated EBITDA (Schedule 2):

 

$

 

 

 

 

 

 

 

 

 

 

2.

Capital Expenditure Reserve for all Properties for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Adjusted Consolidated EBITDA (Line IV.A.1. — Line IV.A.2.):

 

 

 

$

 

 

 

 

 

 

 

B.

Consolidated Fixed Charges for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

Total interest expense (including, for the avoidance of doubt, capitalized
interest) of the Companies for Subject Period determined on a consolidated basis
in accordance with GAAP:

 

$

 

 

 

D-5

--------------------------------------------------------------------------------


 

 

 

b.

Companies’ Ownership Share of total interest expense (including, for the
voidance of doubt, capitalizedinterest) of each UnconsolidatedAffiliate for
Subject Period determinedin accordance with GAAP:

 

$

 

 

 

 

 

 

 

 

 

 

 

 

c.

Consolidated Interest Expense (Line IV.B.1.a + Line IV.B.1.b):

 

$

 

 

 

 

 

 

 

 

 

 

2.

Scheduled payments of principal on Consolidated Total Indebtedness (excluding
any balloon, bullet or similar payments payable on maturity) for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

 

3.

cash dividends or distributions paid or required to be paid by any Company
(other than to another Company or in connection with any prepayment, redemption
or purchase offer) during Subject Period in respect of its preferred equity
interests:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Companies’ Ownership Share of dividends or distributions paid or required to be
paid by any Unconsolidated Affiliate during Subject Period in respect of its
preferred equity interests (to Persons other than (i) a Company or (ii) an
Unconsolidated Affiliate in which the percentage of equity interests of such
Unconsolidated Affiliate owned by the Companies is greater than or equal to the
percentage of equity interests owned by the Companies in the Unconsolidated
Affiliate paying the dividend or distribution):

 

$

 

 

 

 

 

 

 

 

 

 

5.

Consolidated Fixed Charges (Line IV.B.1.c + Line IV.B.2. + Line IV.B.3. + Line
IV.B.4.):

 

$

 

 

 

 

 

 

 

C.

Minimum Fixed Charge Coverage Ratio (Line IV.A.3. ÷ Line IV.B.5)

 

 

 

 

(Minimum permitted is 1.50 to 1.0)

 

D-6

--------------------------------------------------------------------------------


 

V.

[Intentionally Omitted]

 

 

 

 

 

 

 

 

 

 

VI.

7.11(f) Minimum Unencumbered Interest Coverage Ratio

 

 

 

 

 

 

 

 

 

 

A.

Aggregate Unencumbered NOI for the fiscal quarter ending on the Statement Date
(“Subject Quarter”):

 

$

 

 

 

 

 

 

 

 

B.

Consolidated Implied Unsecured Interest Expense for Subject Quarter:

 

$

 

 

 

 

 

 

 

 

C.

Minimum Unencumbered Interest Coverage Ratio (Line A ÷ Line B)

 

 

(Minimum permitted is 1.75 to 1.00)

 

 

 

D-7

--------------------------------------------------------------------------------


 

VII.

Section 7.11(g) Maximum Unencumbered Leverage Ratio

 

 

 

 

 

 

 

 

 

 

A.

Unsecured Debt as of the Statement Date:

 

 

 

 

 

 

 

 

 

 

 

1.

Consolidated Total Indebtedness as of the Statement Date (Line I.A.3):

 

$

 

 

 

 

 

 

 

 

 

 

2.

Secured Debt as of the Statement Date (Line II.A):

 

$

 

 

 

 

 

 

 

 

 

 

3.

Unsecured Debt (Line VII.A.1. — Line VII.A.2.)

 

 

 

$

 

 

 

 

 

 

B.

Unencumbered Asset Value (Schedule 4)

 

 

 

$

 

 

 

 

 

 

C.

Maximum Unencumbered Leverage Ratio (Line A.3. < 60% of Line B))

 

 

 

Compliance:
(Yes or No)

 

 

 

 

 

 

VIII.

Section 7.02(d) through (g) Certain Permitted Investments

 

 

 

 

 

 

 

 

 

 

A.

Total Asset Value as of the Statement Date (Line I.B.3):

 

 

 

$

 

 

 

 

 

 

B.

Investments in unimproved land holdings (including through the purchase or other
acquisition of all of the Equity Interests of any Person that owns unimproved
land holdings) as of the Statement Date (Section 7.02(d) of Agreement):

 

$

 

 

 

 

 

 

C.

Maximum permitted under Section 7.02(d) (Line VIII.B. < 5% of Line VIII.A.):

 

 

 

Compliance:
(Yes or No)

 

 

 

 

 

 

D.

Investments (whether originated or acquired by the Borrower or a Subsidiary
thereof) consisting of mortgage, commercial loans, mezzanine loans and notes
receivable (including construction and repositioning loans, but excluding “SBA
7(a) loans, subject to secured borrowings” (i.e., sold portion of SBA
7(a) loans)) (Section 7.02(e) of Agreement):

 

$

 

 

 

 

 

 

E.

Maximum permitted under Section 7.02(e) (Line VIII.D. < 20% of Line VIII.A.):

 

 

 

Compliance:
(Yes or No)

 

 

 

 

 

 

F.

Investments in respect of construction in progress (Section 7.02(f) of
Agreement):

 

 

 

$

 

 

 

 

 

 

G.

Maximum permitted under Section 7.02(f) (Line VIII.F. < 25% of Line VIII.A.):

 

 

 

Compliance:
(Yes or No)

 

 

 

 

 

 

H.

Investments in any Unconsolidated Affiliates (including through the purchase or
other acquisition of Equity Interests of any Unconsolidated Affiliate)
(Section 7.02(g) of Agreement):

 

$

 

D-8

--------------------------------------------------------------------------------


 

I.

Maximum permitted under Section 7.02(g) (Line VIII.H. < 20% of Line VIII.A.):

 

 

 

Compliance:
(Yes or No)

 

 

 

 

 

 

J.

Aggregate Investments under Sections 7.02(d) through (g) of Agreement (Line
VIII.B.+ Line VIII.D.+ Line VIII.F.+ Line VIII.H.):

 

$

 

 

 

 

 

 

K.

Maximum Investments permitted under Sections 7.02(d) through (g) of Agreement
(Line VIII.J. < 35% of Line VIII.A.)):

 

Compliance:
(Yes or No)

 

[Support for financial covenant calculations to be provided by the Borrower]

 

D-9

--------------------------------------------------------------------------------


 

For the Quarter/Year ended
                                                                        (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated

EBITDA

Quarter

Ended

Quarter

Ended

Quarter

Ended

Quarter

Ended

Four

Quarters

Ended

Consolidated Net Income

 

 

 

 

 

+          Consolidated Interest Expense (plus, to the extent not already
included in such Consolidated Interest Expense, amortization of deferred
financing costs)

 

 

 

 

 

+          income taxes (including Companies’ Ownership Share for Unconsolidated
Affiliates)

 

 

 

 

 

+          non-cash charges and expenses (excluding any non-cash charge or
expense that results in an accrual of a reserve for a cash charge in any future
period)

 

 

 

 

 

+          Companies’ Ownership Share of non-cash charges and expenses of
Unconsolidated Affiliates (excluding any non-cash charge or expense that results
in an accrual of a reserve for a cash charge in any future period)

 

 

 

 

 

+          acquisition closing costs capitalized prior to FAS 141-R reducing
Consolidated Net Income (including Companies’ Ownership Share for Unconsolidated
Affiliates)

 

 

 

 

 

+          depreciation and amortization expense of the

 

 

 

 

 

 

D-10

--------------------------------------------------------------------------------


 

Companies (including Companies’ Ownership Share for each Unconsolidated
Affiliate) and asset write downs and write offs (including in respect of
goodwill and intangible assets)

 

 

 

 

 

+          one-time costs and expenses relating to the effectiveness of the Term
Facility and the Existing Facility and the transactions relating thereto

 

 

 

 

 

+          proceeds of rent loss and business interruption insurance (including
Companies’ Ownership Share of proceeds received by Unconsolidated Affiliates)

 

 

 

 

 

-             non-cash items that increase Consolidated Net Income (other than
reversal of accrual of a reserve referred to in the parenthetical in the
non-cash charges and expenses add-back above, except to the extent resulting
from cash payment)

 

 

 

 

 

-             Companies’ Ownership Share of non-cash items of Unconsolidated
Affiliates that increase Consolidated Net Income (other than reversal of accrual
of a reserve referred to in the parenthetical in the non- cash charges and
expenses add-back for Unconsolidated Affiliates above, except to the extent
resulting from a cash payment)

 

 

 

 

 

=          Consolidated EBITDA

 

 

 

 

 

 

D-11

--------------------------------------------------------------------------------


 

For the Quarter/Year ended
                                                  (“Statement Date”)

 

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

 

Current Value
(in accordance with the definition of Current Value
as set forth in the Agreement)

 

D-12

--------------------------------------------------------------------------------


 

For the Quarter/Year
ended                                                  (“Statement Date”)

 

SCHEDULE 4
to the Compliance Certificate
($ in 000’s)

 

Unencumbered Asset Value
(in accordance with the definition of Unencumbered Asset Value
as set forth in the Agreement)

 

D-13

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION(1)

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors],subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto in the
amount[s] and equal to the percentage interest[s] identified below of all the
outstanding rights and obligations under the Term Loan Agreement and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Term Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

 

--------------------------------------------------------------------------------

(1) During the Term Loan Availability Period, each assignment by a Lender shall
include all or a portion of such Lender’s outstanding Term Loans and its unused
Term Commitment on a pro rata basis.

(2) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(3) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(4) Select as appropriate.

(5) Include bracketed language if there are multiple Assignors or multiple
Assignees.

 

E-1-1

--------------------------------------------------------------------------------


 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrower(s):  CIM Commercial Trust
Corporation

 

4.                                      Administrative Agent:  Wells Fargo Bank,
National Association, as the administrative agent under the Term Loan Agreement

 

5.                                      Term Loan Agreement:  Term Loan
Agreement, dated as of [                       ], 2015, among CIM Commercial
Trust Corporation, a Maryland corporation, certain subsidiaries thereof from
time to time party thereto, as Guarantors, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent

 

6.                                      Assigned Interest[s]:

 

Assignor[s]6

Assignee[s]7

Aggregate
Amount of Term
Commitment/Loans
for all Lenders8

Amount of
Term
Commitment
/Loans
Assigned

Percentage
Assigned of
Term
Commitment/
Loans9

CUSIP
Number

 

 

$ ______________

$ __________

_______%

 

 

 

$ ______________

$ __________

_______%

 

 

 

$ ______________

$ __________

_______%

 

 

[7.                                  Trade Date:
                                                   ](10)

 

Effective Date:                     , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

[NAME OF ASSIGNOR]

 

--------------------------------------------------------------------------------

(6) List each Assignor, as appropriate.

(7) List each Assignee and, if available, its market entity identifier, as
appropriate.

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9) Set forth, to at least 9 decimals, as a percentage of the Term
Commitment/Loans of all Lenders thereunder.

(10) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and](11) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](12)

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11) To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

(12) To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.

 

E-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.  Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it is not a Disqualified Institution and meets all the requirements to be
an assignee under Section 11.06(b)(iii) and (v) of the Term Loan Agreement
(subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Term Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Term Loan Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Term Loan Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms

 

E-1-4

--------------------------------------------------------------------------------


 

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

[g110531ke41i001.jpg]

CIM Commercial Trust Corporation

ADMINISTRATIVE DOCUMENTS

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

ADMINISTRATIVE DETAILS FORM

 

CIM COMMERCIAL TRUST CORPORATION

 

SENIOR UNSECURED TERM LOAN FACILITY

 

Agent Address:

Wells Fargo Bank, National Association

Return form to:

Ryan Gawel CRE Loan Administration

 

 

 

 

 

Loan Service Operations

Telephone:

310-789-3787

 

 

 

 

 

608 Second Ave., South

Fax:

1-310-789-3733

 

 

 

 

 

Minneapolis, MN 55402

E-mail:

ryan.s.gawel@wellsfargo.com

 

 

 

 

Attn:

Sherif Abdel-Aziz

Email Cc:

sara.casey@wellsfargo.com

 

 

 

 

Telephone:

612-667-7624

 

 

 

 

 

 

E-mail:

sherif.h.abdelaziz@wellsfargo.com

 

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

Signature Block Information:

 

o Signing Credit Agreement:

o Yes

o No

 

 

 

o Coming in via Assignment:

o Yes

o No

 

Type of Lender:

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle or Other, please specify)

 

Taxpayer ID Number:

 

Foreign Entity:

Yes o

No o

 

Country of Origin

 

(If yes, please complete and return appropriate FOREIGN  IRS Form [usually
Form W-8BEN or W-ECI]

 

[g110531ke41i002.jpg] [g110531ke41i003.jpg]

CONFIDENTIAL

 

E-2-1

--------------------------------------------------------------------------------


 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Primary L/C Contact

 

Secondary L/C Contact

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

Electronic Distribution Contact Information

 

PLEASE COMPLETE FOR ANY ELECTRONIC DISTRIBUTION CONTACTS (In addition to
contacts listed above).

 

Name:

 

Telephone:

 

Working Title:

 

E-Mail Address:

 

Address:

 

 

 

 

 

 

 

Access Level

 

 

 

Operational or Credit:

 

 

 

 

E-2-2

--------------------------------------------------------------------------------


 

Lender’s Domestic Wire Instructions

 

Bank Name:

 

City and State:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

Lender’s Foreign Wire Instructions

(please include wiring instructions for EACH currency as applicable)

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

SWIFT:

 

Country of Origin:

 

, hereby authorizes Wells Fargo Bank to rely on the payment instructions
contained in this Administrative Details Form.

 

By:

 

 

 

 

 

Its:

 

 

 

E-2-3

--------------------------------------------------------------------------------


 

Agent’s Wire Instructions

 

 

 

Bank Name:

Wells Fargo Bank

 

 

City and State:

Minneapolis, MN

 

 

ABA/Routing No.:

121000248

 

 

Account Name:

Agency CRE Clearing Account

 

 

Account No.:

02057751628807

 

 

FFC Account Name:

 

 

 

FFC Account No.:

 

 

 

Attention:

Sherif Abdel-Aziz

 

 

Reference:

CIM Commercial Trust Corporation

 

E-2-4

--------------------------------------------------------------------------------


 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

 

Tax Documents

 

U.S. DOMESTIC INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

o            Attach Form W-9 for current Tax Year

o            Confirm Tax ID Number:

 

FOREIGN INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

 

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),

 

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

 

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

 

o            Attach Form W-8 for current Tax Year

o            Confirm Tax ID Number:

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

 

o            Attach Form W-8 for current Tax Year

o            Confirm Tax ID Number: 

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

E-2-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of                         , 201   (this “Joinder
Agreement”), made by the Subsidiary[ies] of CIM Commercial Trust Corporation
(together with its permitted successors and assigns, the “Borrower”) signatory
hereto ([each a][the] “New Guarantor”) in favor of Wells Fargo Bank, National
Association, as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for the Lenders referred to
in that certain Term Loan Agreement, dated as of [                       ], 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Subsidiaries of the Borrower identified therein as Guarantors, the Lenders party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.

 

1.  [The][Each] New Guarantor, hereby acknowledges that it has received and
reviewed a copy of the Term Loan Agreement, and acknowledges and agrees to:

 

(a)           join the Term Loan Agreement as a Guarantor, as indicated with its
signature below;

 

(b)           be bound by all covenants, agreements and acknowledgments
attributable to a Guarantor in the Term Loan Agreement; and

 

(c)           perform all obligations and duties required of it by the Term Loan
Agreement.

 

2.  [The][Each] New Guarantor represents and warrants that the representations
and warranties contained in Article V of the Term Loan Agreement as they relate
to such New Guarantor or which are contained in any certificate furnished by or
on behalf of such New Guarantor are true and correct on the date hereof.

 

3.  The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Guarantor is set forth in Annex I to this Joinder Agreement.

 

4.  This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.

 

5.  Except as expressly supplemented hereby, the Term Loan Agreement and the
Guaranty shall remain in full force and effect.

 

6.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

 

[NEW GUARANTOR[S]],

 

as [the][a] New Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

CIM COMMERCIAL TRUST CORPORATION, as the Borrower

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------


 

ANNEX I
TO JOINDER AGREEMENT

 

Name of Guarantor

 

 

Address

 

 

Taxpayer ID

 

 

Jurisdiction of
Organization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement, dated as of
[                       ], 2015 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Term Loan Agreement”), among CIM Commercial Trust Corporation, a Maryland
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S.  Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                                 , 20[  ]

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement, dated as of
[                         ], 2015 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Term Loan Agreement”), among CIM Commercial Trust Corporation, a Maryland
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                                  , 20[  ]

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement, dated as of
[                     ], 2015 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Term Loan Agreement”), among CIM Commercial Trust Corporation, a Maryland
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                                , 20[  ]

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement, dated as of
[                         ], 2015 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Term Loan Agreement”), among CIM Commercial Trust Corporation, a Maryland
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Term Loan Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                           , 20[  ]

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, [chief financial officer][chief accounting officer] of CIM
Commercial Trust Corporation (the “Borrower”), DO HEREBY CERTIFY on behalf of
the Loan Parties and not in my individual capacity that:

 

1.             This certificate is furnished pursuant to
Section 4.01(a)(viii) of the Term Loan Agreement (as in effect on the date of
this certificate; the capitalized terms defined therein being used herein as
therein defined), dated as of [                     ], 2015 among the Borrower,
certain Subsidiaries of the Borrower identified therein as Guarantors, the
Lenders party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.

 

2.             After giving effect to the transactions to occur on the Closing
Date (including, without limitation, all Credit Extensions to occur on the
Closing Date), (a) the fair value of the property of the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of the Loan
Parties and their Subsidiaries, taken as a whole on a consolidated basis,
(b) the present fair salable value of the assets of the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of the Loan Parties
and their Subsidiaries, taken as a whole on a consolidated basis, on their debts
as they become absolute and matured, (c) the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, do not intend to, and do
not believe that they will, incur debts or liabilities beyond the ability of the
Loan Parties and their Subsidiaries, taken as a whole on a consolidated basis,
to pay such debts and liabilities as they mature, (d) the Loan Parties and their
Subsidiaries, taken as a whole on a consolidated basis, are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which the property of the Loan Parties and their Subsidiaries,
taken as a whole on a consolidated basis, would constitute an unreasonably small
capital, and (e) the Loan Parties and their Subsidiaries, taken as a whole on a
consolidated basis, are able to pay their debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

[Signature Page Follows]

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as
of                              , 201       .

 

 

CIM COMMERCIAL TRUST CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DESIGNATION NOTICE

 

TO:                                                   Wells Fargo Bank, National
Association, as Administrative Agent

 

RE:                                                   Term Loan Agreement, dated
as of [                   ], 2015 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Term Loan Agreement;” the terms defined therein being used herein as therein
defined), among CIM Commercial Trust Corporation, a Maryland corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent.

 

DATE:                                  [Date]

 

[Name of Cash Management Bank/Hedge Bank] hereby notifies you, pursuant to the
terms of the Term Loan Agreement, that it meets the requirements of a [Cash
Management Bank/Hedge Bank] under the terms of the Term Loan Agreement and is a
[Cash Management Bank/Hedge Bank] under the Term Loan Agreement and the other
Loan Documents.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 

[NAME OF CASH MANAGEMENT BANK/ HEDGE BANK],

 

as a [Cash Management Bank/Hedge Bank]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------